



SIXTEENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT
This Sixteenth Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 5th day of November, 2018 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz” together with Crocs, Retail
and each other Person joined as a borrower from time to time to the Credit
Agreement (as defined below), collectively “Borrowers” and each a “Borrower”),
the Lenders who have executed this Amendment (the “Lenders”), KEYBANK NATIONAL
ASSOCIATION, as syndication agent (in such capacity, “Syndication Agent”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such
capacity, the “Administrative Agent”). All capitalized terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the
below-defined Credit Agreement, as amended hereby.
BACKGROUND
A.    On December 16, 2011, Borrowers, Lenders and Administrative Agent entered
into, inter alia, that certain Amended and Restated Credit Agreement (as same
has been or may hereafter be amended, modified, renewed, extended, restated or
supplemented from time to time, including without limitation as amended by that
certain First Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 10, 2012, that certain Second Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of June 12, 2013, that certain Third Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of December 27, 2013, that
certain Fourth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of March 27, 2014, that certain Fifth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 26, 2014, that certain Sixth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of April 2, 2015, that
certain Seventh Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of April 21, 2015, that certain Eighth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 1, 2015, that certain Ninth Amendment to Amended and Restated
Credit Agreement by and among parties hereto dated as of November 3, 2015, that
certain Tenth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 24, 2015, that certain Eleventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 18, 2016, that certain Twelfth Amendment to Amended
and Restated Credit Agreement by and among the parties hereto dated as of June
13, 2016, that certain Thirteenth Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of November 22, 2016, that
certain Fourteenth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of October 13, 2017, and that certain
Fifteenth Amendment to Amended and Restated Credit Agreement by and among the
parties hereto dated as of February 22, 2018, the “Credit Agreement”) to reflect
certain financing arrangements among the parties thereto.
B.    Bank of America, N.A. has agreed to provide a Revolving Credit Commitment
to Borrowers in an amount equal to $15,000,000 and each other Lender has agreed
to increase its Revolving Credit Commitment, in each case as more fully set
forth on Schedule 1.1(B).
C.    In accordance with the Fourteenth Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of October 13, 2017 and
applicable law, Ocean Minded, Inc., a Colorado corporation (“Ocean”) and Bite,
Inc., a Colorado corporation (“Bite”) have been dissolved and are no longer
Borrowers under the Credit Agreement.
D.    Borrowers have requested, and Administrative Agent and Lenders have
agreed, to modify certain terms and provisions of the Credit Agreement, in each
case, on the terms and subject to the conditions contained in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.1    Amendments to Credit Agreement. Upon the Effective Date (as defined
below):
(m)    New Definitions. The following new definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order as
follows:
“LIBOR Termination Date” shall have the meaning set forth in Section 4.4.1(iii)
hereof
(n)    Issuance of Letters of Credit. The following sentence shall be added to
the end of Section 2.8.1.
“Notwithstanding anything to the contrary contained in this Section or this
Agreement, (x) no Issuing Lender shall have an obligation to issue a Letter of
Credit if the issuance thereof would violate one or more policies of such
Issuing Lender applicable to Letters of Credit generally, and (y) HSBC Bank USA,
N.A., in its capacity as an Issuing Lender, shall not at any time be required to
issue a Letter of Credit with a face amount in excess of $5,000,000.”
(o)    Liability for Acts and Omissions. The penultimate sentence in the first
paragraph of Section 2.8.9 shall be amended and restated in its entirety as
follows:
“Nothing in the preceding sentence shall relieve the Issuing Lender from
liability for the Issuing Lender’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence
(p)    Successor LIBOR Rate Index. (x) The “or” at the end of Section 4.4.1(i)
of the Credit Agreement shall be deleted, (y) the “.” at the end of Section
4.4.1(ii) of the Credit Agreement shall be deleted and replaced with “; or” and
(z) the following clause (iii) is hereby added to Section 4.4.1:
(iii)    the applicable supervisor or administrator (if any) of the LIBOR Rate
or a Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Rate shall
no longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or a rate other than the LIBOR Rate has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrative Agent may (in consultation with the
Borrowers) choose a replacement index for the LIBOR Rate and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR
Rate-based interest rate in effect prior to its replacement. In such event:
(A)The Administrative Agent and the Borrowers shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the reasonable discretion of
the Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the Loan Documents (including, without limitation, Section 11.2),
such amendment shall become effective without any further action or consent of
any other party to this Agreement at 5:00 p.m. on the tenth (10th) Business Day
after the date a draft of the amendment is provided to the Lenders, unless the
Administrative Agent receives, on or before such tenth (10th) Business Day, a
written notice from the Required Lenders stating that such Lenders object to
such amendment.
(B)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (I) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, and (II) may
also reflect adjustments to account for (x) the effects of the transition from
the LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index.
(C)Until an amendment reflecting a new replacement index in accordance with this
Section 4.4.1(iii) is effective, each advance, conversion and renewal of a Loan
to which the LIBOR Rate Option applies will continue to bear interest with
reference to the LIBOR Rate; provided however, that if the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that a LIBOR Termination Date has occurred, then following the LIBOR
Termination Date, all Loans to which the LIBOR Rate Option applies shall
automatically be converted to the Base Rate Option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented. In the event that the Required Lenders have provided a written
notice pursuant to Section 4.4.1(iii)(A) objecting to an amendment, the Lenders
agree to work with the Borrower in good faith to timely determine and implement
the replacement index-based rate.
(D)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.
(q)    Certificate of Beneficial Ownership and Other Additional Information. The
following Section 8.1.11 is hereby added to the Credit Agreement:
8.1.11.     Certificate of Beneficial Ownership and Other Additional
Information. Provide to Administrative Agent and the Lenders such information
and documentation as may reasonably be requested by Administrative Agent or any
Lender from time to time for purposes of compliance by Administrative Agent or
such Lender with applicable laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Administrative Agent or
such Lender to comply therewith.
(r)    Dividends and Related Distributions. Clause (iii) of Section 8.2.5 of the
Credit Agreement shall be amended and restated in its entirety as follows:
(iii) purchases, redemptions or retirements of equity interests of any Borrower,
in an amount not to exceed $200,000,000 in any fiscal year so long as (a) no
Potential Default or Event of Default has occurred and is continuing or would
occur, and (b) Borrowers’ Revolver Availability would be not less than
$50,000,000, in each case, after giving effect to such purchase, redemption or
retirement; provided that the aggregate amount of all such purchases,
redemptions or retirements does not exceed $800,000,000 in the aggregate since
January 1, 2014;
(i)    Commitments of Lenders and Addresses for Notices. Schedule 1.1(B) to the
Credit Agreement shall be deleted in its entirety and replaced with Schedule
1.1(B) attached to this Amendment.
1.2    Conformed Credit Agreement. Borrowers and Agent hereby acknowledge and
agree that the Conformed Credit Agreement attached hereto as Exhibit A is a
true, complete and correct version of the Credit Agreement as amended through
the date immediately preceding the date hereof.
1.3    Lender Joinder. Upon the Effective Date, Bank of America, N.A. (“BofA”),
joins in as, assumes the obligations and liabilities of, and is entitled to all
rights, interests and benefits of, and becomes, a Lender under the Credit
Agreement and the other Loan Documents. All references to Lenders contained in
the Credit Agreement and the Loan Documents are hereby deemed for all purposes
to also refer to and include BofA and BofA hereby agrees to comply with all
terms and conditions of the Credit Agreement and the Loan Documents as if BofA
were an original signatory thereto. BofA’s execution hereof shall constitute
satisfaction of, and a waiver with respect to, the requirement for New Lenders
to sign a joinder agreement pursuant to Section 2.10.1(viii) of the Credit
Agreement.
1.4    Acknowledgment of Guarantors. With respect to the amendments to the
Credit Agreement effected by this Amendment, each Guarantor signatory hereto
hereby acknowledges and agrees to this Amendment and confirms and agrees that
its Guaranty Agreement (as modified and supplemented in connection with this
Amendment) and any other Loan Document to which it is a party is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of this Amendment, each reference in such Guaranty or Loan Document to the
Credit Agreement, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or modified by this Amendment. Although Administrative Agent and the
Consenting Lenders have informed the Guarantors of the matters set forth above,
and the Guarantors have acknowledged the same, each Guarantor understands and
agrees that neither Administrative Agent nor any Lender has any duty under the
Credit Agreement, the Guaranty Agreements or any other Loan Document to so
notify any Guarantor or to seek such an acknowledgement, and nothing contained
herein is intended to or shall create such a duty as to any transaction
hereafter.
1.5    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions (the date of such satisfaction, the “Effective
Date”):
(m)     Agent’s receipt of this Amendment fully executed by the Borrowers, the
Guarantors, Administrative Agent and Lenders;
(n)    Administrative Agent shall have received a Revolving Credit Notes in
favor of each Lender evidencing the increase of the Revolving Credit Commitments
set forth herein;
(o)     Administrative Agent and each Lender shall have received any information
and/or documentation reasonably requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act; and
(p)    Administrative Agent shall have received an amendment fee of $100,000, to
be allocated to each Lender pro rata based on the amount of the increase of such
Lender’s Revolving Credit Commitment (or, with respect to BofA, the amount of
BofA’s new Revolving Credit Commitment) pursuant to this Amendment, which fee
shall be fully earned and non-refundable upon execution of this Amendment by the
Lenders.
1.6    Representations and Warranties. Each Loan Party:
(m)    reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement and all of the other Loan Documents and
confirms that all are true and correct in all material respects as of the date
hereof (except (i) to the extent any such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date, and (ii) to the extent any such representations and
warranties are qualified by materiality, in which case such representations and
warranties were true and correct in all respects);
(i)    reaffirms all of the covenants contained in the Credit Agreement,
covenants to abide thereby until satisfaction in full of the Obligations and
termination of the Credit Agreement and the other Loan Documents;
(ii)    represents and warrants to the Administrative Agent and the Lenders that
no Potential Default or Event of Default has occurred and is continuing under
any of the Loan Documents or will result from this Amendment;
(iii)    represents and warrants to the Administrative Agent and the Lenders
that it has the authority and legal right to execute, deliver and carry out the
terms of this Amendment, that such actions were duly authorized by all necessary
limited liability company or corporate action, as applicable, and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any contract or agreement to which it
is a party or by which any of its properties are bound; and
(iv)    represents and warrants to the Administrative Agent and the Lenders that
this Amendment and all assignments, instruments, documents, and agreements
executed and delivered in connection herewith, are valid, binding and
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.
1.7    General Provisions.
(m)    Payment of Expenses. Borrowers shall pay or reimburse Administrative
Agent for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
(i)    Reaffirmation. Except as modified by the terms hereof, all of the terms
and conditions of the Credit Agreement, as amended, and all of the other Loan
Documents are hereby reaffirmed by each Loan Party and shall continue in full
force and effect as therein written.
(ii)    Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.
(iii)    Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
(iv)    Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.
(v)    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
(vi)    Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.
1.8    Syndication Agent. Each Loan Party, Administrative Agent and Lenders
hereby acknowledge and agree that KeyBank National Association (“KeyBank”) is
hereby designated as the syndication agent under the Credit Agreement; provided
that such designation shall have no substantive effect with respect to KeyBank’s
powers, duties or responsibilities under the Credit Agreement.
1.9    Existing Revolving Credit Notes. Administrative Agent and Lender shall
return the existing Revolving Credit Notes to Borrower or provide Borrower with
a receipt of an affidavit of an officer of the Agent or Lender and an indemnity
related thereto as to the loss, theft, destruction or mutilation of such
Revolving Credit Note in each case as reasonably acceptable to Borrower.
1.10    Schedules. Administrative Agent and Lenders acknowledge and agree that
they accept the versions and updates to the Schedules attached hereto as Exhibit
B which have been delivered in accordance with Section 6.2 of the Credit
Agreement.
(Signature Pages Follow)





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
BORROWERS:
CROCS, INC.




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Executive Vice President and
            Chief Financial Officer


 
CROCS RETAIL, LLC




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Manager


 
 
JIBBITZ, LLC




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Manager


 


GUARANTORS:


WESTERN BRANDS HOLDING COMPANY, LLC




By: /s/ Anne Mehlman______________________
Name: Anne Mehlman
Title: Manager






 




 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: /s/ Steve C. Roberts_____________________
Name: Steve C. Roberts
Title: Senior Vice President


KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
By: /s/ Dru Chiesa_________________________
Name: Dru Chiesa
Title: SVP



HSBC BANK USA, N.A.,
as a Lender
 
By: /s/ Jean Frammolino_____________________
Name: Jean Frammolino
Title: SVP




BANK OF AMERICA, N.A. 
as a Lender
 
By: /s/ Todd Haynes________________________
Name: Todd Haynes
Title: Vice President








EXHIBIT A
CONFORMED CREDIT AGREEMENT





$100,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT
by and among
CROCS, INC.
CROCS RETAIL, INC.
OCEAN MINDED, INC.
JIBBITZ LLC
BITE, INC.
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
Dated as of December 16, 2011





TABLE OF CONTENTS
Page
1.
CERTAIN DEFINITIONS    1

1.1
Certain Definitions    1

1.2
Construction    30

1.3
Accounting Principles; Changes in GAAP    30

1.4
Uniform Commercial Code Terms    31

2.
REVOLVING CREDIT AND SWING LOAN FACILITIES    31

2.1
Revolving Credit Commitments    31

2.1.1
Revolving Credit Loans    31

2.1.2
Swing Loan Commitment    32

2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans    32

2.3
Commitment Fees    32

2.4
Revolving Credit Loan Requests; Swing Loan Requests    32

2.4.1
Revolving Credit Loan Requests    32

2.4.2
Swing Loan Requests    33

2.5
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans    33

2.5.1
Making Revolving Credit Loans    33

2.5.2
Presumptions by the Administrative Agent    34

2.5.3
Making Swing Loans    34

2.5.4
Repayment of Revolving Credit Loans    34

2.5.5
Borrowings to Repay Swing Loans    34

2.5.6
Swing Loans Under Cash Management Agreements    34

2.6
Notes    35

2.7
Use of Proceeds    35

2.8
Letter of Credit Subfacility    35

2.8.1
Issuance of Letters of Credit    35

2.8.2
Letter of Credit Fees    36

2.8.3
Disbursements, Reimbursement    36

2.8.4
Repayment of Participation Advances    37

2.8.5
Documentation    38

2.8.6
Determinations to Honor Drawing Requests    38

2.8.7
Nature of Participation and Reimbursement Obligations    38

2.8.8
Indemnity    40

2.8.9
Liability for Acts and Omissions    40

2.8.10
Issuing Lender Reporting Requirements    41

2.9
Defaulting Lenders    42

2.10
Increase in Revolving Credit Commitments    43

2.10.1
Increasing Lenders and New Lenders    43

2.11
Reduction of Revolving Credit Commitment    44

3.
RESERVED    45

4.
INTEREST RATES    45

4.1
Interest Rate Options    45

4.1.1
Revolving Credit Interest Rate Options; Swing Line Interest Rate    45

4.1.2
[RESERVED]    45

4.1.3
Rate Quotations    46

4.2
Interest Periods    46

4.2.1
Amount of Borrowing Tranche    46

4.2.2
Renewals    46

4.3
Interest After Default    46

4.3.1
Letter of Credit Fees, Interest Rate    46

4.3.2
Other Obligations    46

4.3.3
Acknowledgment    46

4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available    46

4.4.1
Unascertainable    46

4.4.2
Illegality; Increased Costs; Deposits Not Available    47

4.4.3
Administrative Agent’s and Lender’s Rights    47

4.5
Selection of Interest Rate Options    48

5.
PAYMENTS    48

5.1
Payments    48

5.2
Pro Rata Treatment of Lenders    48

5.3
Sharing of Payments by Lenders    49

5.4
Presumptions by Administrative Agent    49

5.5
Interest Payment Dates    49

5.6
Voluntary Prepayments    50

5.6.1
Right to Prepay    50

5.6.2
Replacement of a Lender    50

5.7
Mandatory Prepayments    51

5.7.1
Sale of Assets    51

5.7.2
Application Among Interest Rate Options    51

5.8
Increased Costs    52

5.8.1
Increased Costs Generally    52

5.8.2
Capital Requirements    52

5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans    53

5.8.4
Delay in Requests    53

5.9
Taxes    53

5.9.1
Issuing Lender    53

5.9.2
Payments Free of Taxes    53

5.9.3
Payment of Other Taxes by the Loan Parties    53

5.9.4
Indemnification by the Loan Parties    53

5.9.5
Indemnification by the Lenders    54

5.9.6
Evidence of Payments    54

5.9.7
Status of Lenders    54

5.9.8
Treatment of Certain Refunds    56

5.9.9
Survival    57

5.10
Indemnity    57

5.11
Settlement Date Procedures    57

5.12
Mitigation Obligations    58

6.
REPRESENTATIONS AND WARRANTIES    58

6.1
Representations and Warranties    58

6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default    58

6.1.2
Subsidiaries and Owners; Investment Companies    59

6.1.3
Validity and Binding Effect    59

6.1.4
No Conflict; Material Agreements; Consents    59

6.1.5
Litigation    60

6.1.6
Financial Statements    60

6.1.7
Margin Stock    60

6.1.8
Full Disclosure    61

6.1.9
Taxes    61

6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc    61

6.1.11
Liens in the Collateral    61

6.1.12
Insurance    62

6.1.13
ERISA Compliance    62

6.1.14
Environmental Matters    62

6.1.15
Solvency    62

6.1.16
Anti-Terrorism Laws    63

6.2
Updates to Schedules    63

7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT    63

7.1
First Loans and Letters of Credit    63

7.1.1
Deliveries    63

7.1.2
Payment of Fees    64

7.2
Each Loan or Letter of Credit    64

8.
COVENANTS    65

8.1
Affirmative Covenants    65

8.1.1
Preservation of Existence, Etc    65

8.1.2
Payment of Liabilities, Including Taxes, Etc    65

8.1.3
Maintenance of Insurance    65

8.1.4
Maintenance of Properties and Leases    65

8.1.5
Visitation Rights    65

8.1.6
Keeping of Records and Books of Account    66

8.1.7
Compliance with Laws; Use of Proceeds    66

8.1.8
Further Assurances    66

8.1.9
Anti-Terrorism Laws    66

8.1.10
Deposit Accounts    67

8.2
Negative Covenants    67

8.2.1
Indebtedness    67

8.2.2
Liens; Lien Covenants    69

8.2.3
Guaranties    69

8.2.4
Loans and Investments    69

8.2.5
Dividends and Related Distributions    70

8.2.6
Liquidations, Mergers, Consolidations, Acquisitions    71

8.2.7
Dispositions of Assets or Subsidiaries    71

8.2.8
Affiliate Transactions    72

8.2.9
Subsidiaries, Partnerships and Joint Ventures    72

8.2.10
Continuation of or Change in Business    73

8.2.11
Fiscal Year    73

8.2.12
Changes in Organizational Documents    73

8.2.13
Capital Expenditures and Leases    73

8.2.14
Minimum Fixed Charge Coverage Ratio    73

8.2.15
Maximum Leverage Ratio    74

8.2.16
Reserved    74

8.3
Reporting Requirements    74

8.3.1
Quarterly Financial Statements    74

8.3.2
Annual Financial Statements    74

8.3.3
Certificate of the Borrower    75

8.3.4
Notices    75

9.
DEFAULT    77

9.1
Events of Default    77

9.1.1
Payments Under Loan Documents    77

9.1.2
Breach of Warranty    77

9.1.3
Breach of Negative Covenants or Visitation Rights    77

9.1.4
Breach of Other Covenants    77

9.1.5
Defaults in Other Agreements    77

9.1.6
Final Judgments or Orders    78

9.1.7
Loan Document Unenforceable    78

9.1.8
Uninsured Losses; Proceedings Against Assets    78

9.1.9
Events Relating to Plans    78

9.1.10
Change of Control    78

9.1.11
Relief Proceedings    78

9.1.12
IP Transfer Agreement    78

9.2
Consequences of Event of Default    79

9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings    79

9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings    79

9.2.3
Set-off    79

9.2.4
Application of Proceeds    80

9.3
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    80

10.
THE ADMINISTRATIVE AGENT    81

10.1
Appointment and Authority    81

10.2
Rights as a Lender    81

10.3
Exculpatory Provisions    81

10.4
Reliance by Administrative Agent    82

10.5
Delegation of Duties    83

10.6
Resignation of Administrative Agent    83

10.7
Non-Reliance on Administrative Agent and Other Lenders    84

10.8
No Other Duties, etc    84

10.9
Administrative Agent’s Fee    84

10.10
Authorization to Release Collateral and Guarantors    84

10.11
No Reliance on Administrative Agent’s Customer Identification Program    84

11.
MISCELLANEOUS    85

11.1
Joint and Several Obligations    85

11.2
Modifications, Amendments or Waivers    86

11.2.1
Increase of Commitment    86

11.2.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment    86

11.2.3
Release of Collateral or Guarantor    86

11.2.4
Miscellaneous    86

11.2.5
Foreign Borrower    87

11.2.6
Release of Trademarks, Patents and other Intellectual Property    87

11.3
No Implied Waivers; Cumulative Remedies    87

11.4
Expenses; Indemnity; Damage Waiver    87

11.4.1
Costs and Expenses    87

11.4.2
Indemnification by the Borrower    88

11.4.3
Reimbursement by Lenders    88

11.4.4
Waiver of Consequential Damages, Etc    89

11.4.5
Payments    89

11.5
Holidays    89

11.6
Notices; Effectiveness; Electronic Communication    89

11.6.1
Notices Generally    89

11.6.2
Electronic Communications    90

11.6.3
Change of Address, Etc    90

11.7
Severability    90

11.8
Duration; Survival    90

11.9
Successors and Assigns    90

11.9.1
Successors and Assigns Generally    90

11.9.2
Assignments by Lenders    91

11.9.3
Register    92

11.9.4
Participations    93

11.9.5
Certain Pledges; Successors and Assigns Generally    94

11.10
Confidentiality    94

11.10.1
General    94

11.10.2
Sharing Information With Affiliates of the Lenders    94

11.11
Counterparts; Integration; Effectiveness    95

11.11.1
Counterparts; Integration; Effectiveness    95

11.12
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL    95

11.12.1
GOVERNING LAW    95

11.12.2
SUBMISSION TO JURISDICTION    95

11.12.3
WAIVER OF VENUE    96

11.12.4
SERVICE OF PROCESS    96

11.12.5
WAIVER OF JURY TRIAL    96

11.13
USA Patriot Act Notice    96








LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)
-    PRICING GRID / COMMITMENT FEE GRID

SCHEDULE 1.1(B)
-    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)
-    PERMITTED LIENS

SCHEDULE 6.1.1
-    QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2
-    SUBSIDIARIES

SCHEDULE 6.1.5
-    LITIGATION SCHEDULE

SCHEDULE 6.1.14
-    ENVIRONMENTAL DISCLOSURES

SCHEDULE 8.1.3
-    INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1    -    PERMITTED INDEBTEDNESS
SCHEDULE 8.2.4        LOANS AND INVESTMENTS
EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)
-    SWING LOAN NOTE

EXHIBIT 2.4.1
-    LOAN REQUEST

EXHIBIT 2.4.2
-    SWING LOAN REQUEST

EXHIBIT 5.9.7(A)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 8.3.3
-    QUARTERLY COMPLIANCE CERTIFICATE






AMENDED AND RESTATED CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
December 16, 2011 and is made by and among CROCS, INC., a Delaware corporation
(“Crocs”), CROCS RETAIL, INC., a Colorado corporation (“Crocs Retail”), OCEAN
MINDED, INC., a Colorado corporation (“Ocean”), JIBBITZ LLC, a Colorado limited
liability company (“Jibbitz”), BITE, INC., a Colorado corporation (“Bite”),
together with Crocs, Crocs Retail, Ocean, Jibbitz and each Person joined hereto
as a borrower from time to time, collectively referred to herein as, the
“Borrowers” or “Borrower”), the LENDERS (as hereinafter defined), PNC CAPITAL
MARKETS LLC, in its capacity as sole book runner and sole lead arranger (“Lead
Arranger”) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).
Borrower, Administrative Agent and Lenders have entered into that certain
Revolving Credit and Security Agreement dated as of September 25, 2009 (the
“Existing Credit Agreement”) pursuant to which Administrative Agent and Lenders
made loans and other advances to Borrower. This Agreement amends and restates
the Existing Credit Agreement but does not extinguish the obligations evidenced
thereby.
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $100,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:
1.CERTAIN DEFINITIONS
1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.
Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 20% or more of any class of the
voting or other equity interests of such Person, or (iii) 20% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws (including without limitation, any Laws enforced or administered by
the United States Treasury Department’s Office of Foreign Asset Control or the
United States State Department) all as amended, supplemented or replaced from
time to time.
Applicable Commitment Fee Rate shall mean (a) if the Revolving Facility Usage is
greater than $25,000,000, an amount equal to one quarter of one percent (0.25%)
and (b) if the Revolving Credit Usage is less than or equal to $25,000,000, an
amount equal to three eighths of one percent (0.375%).
Applicable Letter of Credit Fee Rate shall mean a percentage equal to the
Applicable Margin for Revolving Credit Loans accruing interest at the LIBOR Rate
Option.
Applicable Margin shall mean (a) if the Revolver Availability is greater than
thirty three percent (33%) of the aggregate Revolving Commitments, (i) an amount
equal to one and one half percent (1.50%) for Revolving Credit Loans accruing
interest at the LIBOR Rate, and (ii) an amount equal to one half of one percent
(0.50%) for Revolving Credit Loans accruing interest at the Base Rate and Swing
Loans, and (b) if the Revolver Availability is less than or equal to thirty
three percent (33%) of the aggregate Revolving Commitments, (i) an amount equal
to one and three quarters of one percent (1.75%) for Revolving Credit Loans
accruing interest at the LIBOR Rate, and (ii) an amount equal to three quarters
of one percent (0.75%) for Revolving Credit Loans accruing interest at the Base
Rate and Swing Loans.
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.9
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Director of
Treasury of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.
Availability shall mean the sum of (i) the difference between the Revolving
Facility Usage and the aggregate Revolving Credit Commitments, plus (ii)
Borrowers’ unrestricted cash maintained in deposit accounts in the United States
(as evidenced by Borrower’s most recent account statements).
Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Interest Rate Options].
Borrower shall have the meaning set forth in the preamble hereto.
Borrowers on a Consolidated Basis shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
Capital Expenditures shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Leases, which, in accordance with
GAAP, would be classified as capital expenditures; provided, however, that the
term “Capital Expenditures” shall not include (a) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (i) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, substituted, restored or repaired or
(ii) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the amount of any credit granted
against the purchase price of equipment that is purchased simultaneously with
the trade in of existing equipment granted by the seller of such equipment for
the equipment being traded in at such time, (c) expenditures that are accounted
for as capital expenditures by the Borrower or any of its Subsidiaries and that
actually are paid for by a Person other than the Borrower or any of its
Subsidiaries and for which the Borrower has not or any of its Subsidiaries has
not provided or is not required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (d) the book value of any asset owned by the
Borrower or any of its Subsidiaries prior to or during such period to the extent
that such book value is included as a capital expenditure during such period as
a result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, (e) purchases of replacement property, plant or equipment to the extent
financed by asset sales of similar assets permitted hereunder; and (f) any
non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment on the consolidated balance sheet of the Borrower
and its Subsidiaries.
Capitalized Leases shall mean the obligations of any Person to pay rent or any
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital lease obligations on a
balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,
provided that obligations for payment of rent under operating leases if and to
the extent such leases are or would be classified as operating leases under
Financial Accounting Standards Board Accounting Standards Codification 840 as in
effect as of the date of this Agreement but are required to be reclassified as
capital leases as a result of amendments to Financial Accounting Standards Board
Accounting Standards Codification 840 made in accordance with those accounting
standards proposed in the Proposed Accounting Standards Update exposure draft
issued on August 17, 2010 shall not constitute Capitalized Leases hereunder.
Cash Dominion Period shall mean any period (a) commencing on the date that
Revolver Availability is less than the greater of (i) $7,500,000 and (ii) 10% of
the aggregate Revolving Commitments, in each case for five consecutive days and
(b) ending on the first date thereafter on which (i) Revolver Availability is
greater than the greater of (X) $7,500,000 and (Y) 10% of the aggregate
Revolving Commitments, and (ii) average Revolver Availability (measured for the
30 consecutive days then ending) has been equal to or greater than (X)
$7,500,000 and (Y) 10% of the aggregate Revolving Commitments.
Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans Under Cash Management Agreements].
Change of Control shall mean (a) 100% of the equity interests of any direct or
indirect Subsidiary of Crocs is no longer owned directly or indirectly (on a
fully diluted basis) by Crocs (except (i) directors’ qualifying shares for any
Foreign Subsidiary as required by law and (ii) pursuant to any transaction
permitted hereunder); (b) (i) any person or group of persons (within the meaning
of Section 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall have acquired beneficial ownership of (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act) 20% or more of the voting equity interests of Crocs; or
(ii) from and after the date hereof, individuals who on the date hereof
constitute the Board of Directors of Crocs (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of Crocs was approved by a vote of a majority of the directors
then still in office who were either directors on the date hereof or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the board of directors of Crocs then in
office; or (c) any merger, consolidation or sale of substantially all of the
property or assets of any Borrower or any direct or indirect Subsidiary of any
Borrower except as permitted by Section 8.2.6.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be December 16, 2011.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean the collateral under the (i) Security Agreement (ii)
Pledge Agreement, (iii) Patent, Trademark and Copyright Security Agreement, and
(iv) any other security agreements entered into among Borrowers and Lenders
subsequent to the Closing Date.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated EBITDA shall mean for any period the sum of (i) net income (or
loss) of Borrowers on a Consolidated Basis for such period (excluding, in each
case to the extent incurred or charged during the applicable period: one-time
charges including impairments with the consent of Administrative Agent in the
aggregate not to exceed $25,000,000 for any trailing twelve month period ending
after December 31, 2015 of which up to $10,000,000 may be cash-charges;
provided, that such cash-charges shall not exceed an aggregate amount of
$30,000,000 for the period beginning on January 1, 2016 and ending on the
Expiration Date), plus (ii) all interest expense (net of interest income) of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes, plus (iv) depreciation expenses for such period, plus (v)
amortization expenses for such period, plus (vi) non-cash share based
compensation expenses, plus (vii) foreign currency transaction losses (net of
any foreign currency transaction gains) for such period.
Consolidated EBITDAR.
Covenant Triggering Event shall, with respect to any fiscal quarter, be deemed
to have occurred (a) if, for the period commencing 15 days prior to the last day
of such fiscal quarter through and including the 15th day of the following
fiscal quarter, Borrowers’ average Revolving Facility Usage is greater than the
lesser of 40% of the aggregate Revolving Commitments or $40,000,000; or (b) upon
the occurrence of the Revolving Facility Usage being greater than the Borrowing
Base as more fully set forth in Section 8.3.4.7 below.
Covered Entity shall mean (a) each Borrower, each Subsidiary of each Borrower,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has failed at any time to comply with the provisions of
Section 5.3 with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its Ratable Share of such payments due and payable to
all of the Lenders.
As used in this definition and in Section 2.9 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].
EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of regulated substances; (v) the presence of
contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of environmentally sensitive areas.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean any trade or business (whether or not incorporated)
that, together with the Borrower are treated as a single employer under
Section 414 of the Code.
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan for which the 30-day
notice requirement has not been waived; (b) a withdrawal by Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal,
within the meaning of Section 4203 or 4205 of ERISA, by Borrower or any ERISA
Affiliate from a Multiemployer Plan or receipt by the Borrower or any ERISA
Affiliate of notice from a Mulitemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA); (d) the providing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which could reasonably constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with 5.9.7
[Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed under
FATCA. (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
February 18, 2021.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent in its reasonable discretion (for
purposes of this definition, an “Alternate Source”) (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time in its reasonable discretion (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.
Fixed Charge Coverage Ratio shall mean, with respect to any fiscal period, the
ratio of (a) Consolidated EBITDA, minus Unfunded Capital Expenditures made
during such period, minus distributions (including tax distributions) and
dividends made during such period (excluding any dividends or distributions paid
in accordance with Section 8.2.5(iii) hereof), minus cash taxes paid during such
period, in each case, of the Borrowers on a Consolidated Basis, to (b) all Fixed
Charges made during such period.
Fixed Charges shall mean for any period, in each case, all cash actually
expended by any Borrowers on a Consolidated Basis to make: (a) interest payments
on any Loans hereunder, plus (b) payments for all fees, commissions and charges
set forth herein, plus (c) payments on Capitalized Leases, plus (d) payments
with respect to any other Indebtedness for borrowed money.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
Foreign Subsidiary of any Person, shall mean any Subsidiary of such Person that
is not organized or incorporated in the United States or any State or territory
thereof.
Fourteenth Amendment shall mean that certain Fourteenth Amendment to Amended and
Restated Credit Agreement dated as of the Fourteenth Amendment Date among
Borrowers, Administrative Agent and Lenders.
Fourteenth Amendment Date shall mean October 13, 2017.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.
Global Cash means unrestricted cash of the Borrowers on a Consolidated Basis
maintained in deposit accounts, as evidenced by the Borrowers’ most recent
financial statements, and as confirmed on a Compliance Certificate; provided,
however, that Global Cash shall not include cash of any Foreign Subsidiary that
is subject to a Lien securing any Indebtedness of such Foreign Subsidiary.
Guarantor shall mean Western Brands Holding Company, a Colorado corporation,
Fury, Inc., a Colorado corporation, RA Footwear, LLC, a Colorado limited
liability company and other Person who may hereafter guarantee payment or
performance of Obligations.
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship, in form and substance satisfactory to Administrative Agent in its
reasonable discretion, executed and delivered by each of the Guarantors.
Hedging Obligations of any Person shall mean any and all obligations of such
Person under (i) any and all Lender Provided Hedges, (ii) any and all other
hedging transactions permitted by Administrative Agent hereunder (“Other Hedging
Transactions”), (iii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Lender Provided Hedge or Other Hedging
Transaction and (iv) any and all renewals, extensions and modifications of any
Lender Provided Hedge or Other Hedging Transaction and any and all substitutions
for any Lender Provided Hedge or Other Hedging Transaction.
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) Hedging Obligations (provided that any such
amounts are limited to the Net Marked to Market Exposure of such Hedging
Obligations), (v) any other transaction (including forward sale or purchase
agreements, Capitalized Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past their original due date), or (vi) any
Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.4.2 [Indemnification
by the Borrower].
Indemnity shall mean the Indemnity Agreement in form and substance satisfactory
to Administrative Agent in its Permitted Discretion relating to possible
environmental liabilities associated with any of the owned or leased real
property of the Loan Parties or their Subsidiaries.
Information shall mean all information received from or on behalf of the Loan
Parties or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by or on behalf
of the Loan Parties or any of their Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement among the Loan Parties in form and substance satisfactory to
Administrative Agent in its reasonable discretion.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two or three Months. Such Interest Period shall commence on the effective
date of such Interest Rate Option, which shall be (i) the Borrowing Date if the
Borrower is requesting new Loans, or (ii) the date of renewal of or conversion
to the LIBOR Rate Option if the Borrower is renewing or converting to the LIBOR
Rate Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
IP Transfer Agreement shall mean that certain IP Transfer Agreement attached as
Exhibit A to the Seventh Amendment, as amended, amended and restated,
supplemented or otherwise modified from time to time upon the consent of
Administrative Agent.
IRS shall mean the United States Internal Revenue Service.
Issuing Lender shall mean PNC, KeyBank National Association and/or HSBC Bank
USA, N.A., in their capacities as issuers of Letters of Credit hereunder, and
any other Lender that Borrower, Administrative Agent and such other Lender may
agree may from time to time issue Letters of Credit hereunder.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval of, lien or award by or
settlement agreement with any Official Body.
Lender Provided Hedge of any Person shall mean any of the following, in each
case provided by any Lender or its Affiliate: (i) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell back transaction,
securities lending transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (ii) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].
Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
consolidated Indebtedness of Borrowers and its Subsidiaries on such date, to (B)
Consolidated EBITDA of the Borrowers and its Subsidiaries for the four (4) most
recently ended fiscal quarters (or the four fiscal quarters ending on the date
of determination if such date is the last day of a fiscal quarter).
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the ICE Benchmark Administration Limited as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent, in its reasonable discretion, at such
time (which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR may also be
expressed by the following formula:


London interbank offered rates quoted by Bloomberg

LIBOR Rate =    or appropriate successor as shown on Bloomberg Page BBAM1

                1.00 - LIBOR Reserve Percentage
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. Notwithstanding the foregoing, if the LIBOR Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement, any
Mortgage, the Notes, the Patent, Trademark and Copyright Security Agreement, the
Pledge Agreement, the Security Agreement, any Lender Provided Hedge (including
without limitation that certain Master Agreement dated on or around the date
hereof by and among Crocs, Colorado Footwear CV (Netherlands), Crocs Europe BV
(Netherlands), Crocs Canada, Crocs Asia PTE – Japan Branch, Crocs Japan GK,
Crocs Singapore PTE, Crocs Australia and Administrative Agent) and any other
instruments, certificates or documents delivered in connection herewith or
therewith.
Loan Parties shall mean the Borrower and the Guarantors.
Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
Material Adverse Change shall mean a material adverse change in (a) the
financial condition, results of operations, assets, business or properties of
the Loan Parties taken as a whole, (b) any Borrower’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms thereof,
(c) the value of the Collateral taken as a whole, or Administrative Agent’s
Liens on a material portion of the Collateral or the priority of any such Lien
or (d) the practical realization of the benefits of Administrative Agent’s and
each Lender’s rights and remedies taken as a whole under this Agreement and the
Loan Documents.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any ERISA Affiliate is making or has an obligation to make
contributions or, within the preceding five (5) Plan years, has made or had an
obligation to make such contributions.
“Net Mark to Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Lender Provided Hedge or Other Hedging
Transaction giving rise to such Hedging Obligation as of the date of
determination (assuming the Lender Provided Hedge or Other Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Lender Provided Hedge
or Other Hedging Transaction as of the date of determination (assuming such
Lender Provided Hedge or Other Hedging Transaction were to be terminated as of
that date).
Non-Consenting Lender shall have the meaning specified in Section 11.2
[Modifications, Amendments or Waivers].
Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans and in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Hedge and (iii)
any Other Lender Provided Financial Service Product.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of such Recipient conducting or having conducted a sufficient level
of ongoing business or income-generating activity in the jurisdiction imposing
such Tax to subject it to tax generally on the income or privilege of doing
business or unretained earnings associated with such activity (but, without
broadening the scope of the foregoing, not including any Tax imposed as a result
of such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
Panama IP shall mean the intellectual property listed on Schedule A to the
Seventh Amendment.
Participant has the meaning specified in Section 11.9.4 [Participations].
Participant Register shall have the meaning specified in Section 11.9.4
[Participations].
Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement, in form and substance satisfactory
to Administrative Agent in its reasonable discretion, executed and delivered by
each of the Loan Parties to the Administrative Agent for the benefit of the
Lenders.
Payment Date shall mean the first day of each calendar month after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full shall mean the payment in full in cash of the Loans and other
Obligations hereunder, termination of the Commitments and expiration or
termination of all Letters of Credit (other than in respect of (i) indemnity
obligations which survive the termination of this Agreement and the other Loan
Documents for which no claim or assertion has been made in writing by
Administrative Agent or Lenders), and (ii) Letters of Credit, Lender Provided
Hedges or Other Lender Provided Financial Services Products for which cash
collateralization has been provided to Administrative Agent or Issuing Lender in
an amount reasonably acceptable to Administrative Agent or such Issuing Lender.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has been obligated to make contributions
at any time during the immediately preceding five plan years.
Percent Rent shall mean such portion of rent paid by any Borrower for any leased
real property that is determined by reference to, and is comprised of a portion
of, the revenue for such leased property.
Permitted Acquisitions shall mean acquisitions of the assets or equity of
another Person so long as: (a) after giving effect to such Acquisition,
Borrowers have Availability of not less than $25,000,000; (b) the Total Costs
(as defined below) of all such acquisitions do not exceed $50,000,000 for any
single acquisition or $100,000,000 in any fiscal year. “Total Costs” shall mean
cash or equity consideration plus the value of any other stock or assets
transferred, plus assumed Indebtedness less cash acquired plus all earn out
payments, all deferred payments and direct transaction related costs; (c) with
respect to the acquisition of equity, (i) such acquired company shall be added
as a Borrower to this Agreement and be jointly and severally liable for all
Obligations, and (ii) Administrative Agent shall be granted a first priority
lien in all assets of such acquired company; (d) the acquired company or
property is used or useful in the same or a similar line of business as the
Borrowers were engaged in on the Closing Date (or any reasonable extensions or
expansions thereof); (e) Administrative Agent shall have received a
first-priority security interest in all acquired assets or equity, subject to
documentation satisfactory to Administrative Agent; (f) the board of directors
(or other comparable governing body) of such company shall have duly approved
the transaction; (g) the Borrowers shall have delivered to Agent (i) a pro forma
balance sheet and pro forma financial statements and a Compliance Certificate
demonstrating that upon giving effect to such acquisition, Borrower is in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 8.2.14 [Minimum Fixed Charge Coverage Ratio] and 8.2.15 [Maximum
Leverage Ratio] and 8.2.16 [Global Cash] as of the most recent fiscal quarter
end and (ii) audited (to the extent audited exist) financial statements of the
acquired entity for the two most recent fiscal years then ended, in form and
substance reasonably acceptable to Administrative Agent, audited in accordance
with GAAP; (h) if such acquisition includes general partnership interests or any
other equity interests that do not have a corporate (or similar) limitation on
liability of the owners thereof, then such acquisition shall be effected by
having such equity interests acquired by a corporate or other limited liability
entity holding company directly or indirectly wholly-owned by a Borrower and
newly formed for the sole purpose of effecting such acquisition; and (i) no
Potential Default or Event of Default shall have occurred or will occur after
giving pro forma effect to such acquisition.
Permitted Discretion shall mean a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured senior
lender) business judgment.
Permitted Foreign Investments shall mean
(i)     obligations issued or guaranteed by the United States of America or any
agency thereof or any foreign country in which a Foreign Subsidiary is
conducting business;
(ii)    commercial paper with maturities of not more than one hundred eighty
(180) days and a published rating of not less than A-1 by Standard & Poor’s, P-1
by Moody’s Investors Service, Inc. (or the equivalent rating) or a combined
rating of A-1/P-2 or A-2/P-1;
(iii)    certificates of time deposit and bankers’ acceptances having maturities
of not more than one hundred eighty (180) days and repurchase agreements backed
by United States government securities of a commercial bank in the United States
of America or in any foreign country in which a Foreign Subsidiary is conducting
business if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency;
(iv)    U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof or any foreign
country in which a Foreign Subsidiary is conducting business;
(v)    investments made under the Cash Management Agreements;
(vi)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, customers,
suppliers and other Persons arising in the ordinary course of business;
(vii)    investments (including debt obligations) received in connection with
dispositions permitted pursuant to this Agreement;
(viii)    investments pursuant to Lender Provided Hedges;
(ix)    deposits made in the ordinary course of business to secure the
performance of leases or other contractual arrangements;
(x)    to the extent constituting an investment, Capital Expenditures not
prohibited by this Agreement;
(xi)    investments in deposit and securities accounts opened in the ordinary
course of business and in compliance with the terms of the Loan Documents;
(xii)    unsecured repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (i) and (ii) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
(xiv)     advances in the form of prepayment of expenses to a vendor, supplier
or trade creditor in the ordinary course of business.
Permitted Investments shall mean:
(i)    obligations issued or guaranteed by the United States of America or any
agency thereof;
(ii)    commercial paper with maturities of not more than one hundred eighty
(180) days and a published rating of not less than A-1 by Standard & Poor’s, P-1
by Moody’s Investors Service, Inc. (or the equivalent rating) or a combined
rating of A-1/P-2 or A-2/P-1.
(iii)    certificates of time deposit and bankers’ acceptances having maturities
of not more than one hundred eighty (180) days and repurchase agreements backed
by United States government securities of a commercial bank if (i) such bank has
a combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency;
(iv)    U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof;
(v)    investments made under the Cash Management Agreements;
(vi)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, customers,
suppliers and other Persons arising in the ordinary course of business;
(vii)    investments (including debt obligations) received in connection with
dispositions permitted pursuant to this Agreement;
(viii)    investments pursuant to Lender Provided Hedges;
(ix)    deposits made in the ordinary course of business to secure the
performance of leases or other contractual arrangements;
(x)    to the extent constituting an investment, Capital Expenditures not
prohibited by this Agreement;
(xi)    investments in deposit and securities accounts opened in the ordinary
course of business and in compliance with the terms of the Loan Documents;
(xii)    unsecured repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (i) and (ii) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
(xiii)    advances in the form of prepayment of expenses to a vendor, supplier
or trade creditor in the ordinary course of business.
Permitted Liens shall mean:
(i)    Liens in favor of Administrative Agent for the benefit of Administrative
Agent or Lenders and Liens in favor of any Lender granted to secure
reimbursement obligations owing to such Lender in connection with the issuance
of a letter of credit by such Lender in accordance with this Agreement;
(ii)    Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;
(iii)    deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;
(iv)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of like nature arising in
the ordinary course of business;
(v)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 9.1.6 [Final Judgments or Orders];
(vi)    carriers’, warehousemen’s, mechanics’, workers’, materialmen’s or other
like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being Properly Contested;
(vii)    Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under Capitalized Leases and operating leases permitted in Section 8.2.13
[Capital Expenditures and Leases] securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;
(viii)    any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
(ix)    Purchase Money Security Interests and Capitalized Leases; provided that
the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests and Capitalized Leases shall not exceed $60,000,000 in
the aggregate (excluding for the purpose of this computation any loans or
deferred payments secured by Liens described on Schedule 1.1(P));
(x)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business;
(xi)    any interest or title of lessor under any operating lease;
(xii)    normal and customary rights of setoff upon deposits of cash in favor of
banks and other depository institutions and Liens of a collecting bank arising
under the Uniform Commercial Code on checks in the course of collection;
(xiii)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(xiv)    Liens pursuant to leases and subleases of real property which do not
interfere with the ordinary course of business, which are made on customary and
usual terms applicable to similar properties and which are subordinated to
Agent’s Liens in a manner reasonably satisfactory to Agent;
(xv)    any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement;
(xvi)    Liens with respect to the cash collateralization of Lender Provided
Hedges or Other Lender Provided Financial Service Products; and
(xvii)    first-priority Liens on assets (other than intellectual property) of a
Foreign Subsidiary that is not a Loan Party to the extent such Liens only secure
Indebtedness of such Foreign Subsidiary that is permitted under Section
8.2.1(xvi).
Permitted Refinancing shall mean, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Expiration Date in excess of, or prior to, the
scheduled principal payments due prior to Expiration Date for the Indebtedness
being Refinanced, and (d) such Permitted Refinancing shall be otherwise on terms
not materially less favorable to the Borrower than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean an employee benefit plan, as defined in Section 3(3) of ERISA,
(including a (i) a Pension Plan, (ii) a Multiemployer Plan, or (iii) a Welfare
Plan, as defined in Section 3(1) of ERISA) which provides self insured benefits)
which is maintained by the Borrower or any ERISA Affiliate or has at any time
within the preceding (5) years been maintained, or to which there has been an
obligation to contribute, by any entity which was at the time an ERISA
Affiliate.
Pledge Agreement shall mean the Pledge Agreement, in form and substance
satisfactory to Administrative Agent in its reasonable discretion, executed and
delivered by the applicable Loan Parties to the Administrative Agent for the
benefit of the Lenders.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Preferred Stock Issuance shall mean the issuance by Crocs of preferred equity
interests in an amount not to exceed $200,000,000 during the fiscal quarter
ending December 31, 2013 or ending March 31, 2014.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.
Pro Forma Basis shall mean, with respect to any Specified Transaction, that
Borrower is in compliance on a pro forma basis with the applicable covenant,
ratio, calculation or requirement herein calculated as if such Specified
Transaction and the related adjustments set forth below had occurred on the
first day of the four fiscal quarter period most recently ended for which
financial statements have been delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements]. The following related adjustments shall be calculated as
follows, each as evidenced by a quality of earnings report reasonably
satisfactory to Agent: (i) income statement items (whether positive or negative)
attributable to the applicable property or Person the subject of an acquisition,
sale, transfer or other disposition of all or substantially all of the capital
stock in any Subsidiary or any division or product line of the Borrower or any
Subsidiary, shall be included, (ii) any retirement, incurrence or assumption of
any Indebtedness by Borrower or any Subsidiary in connection with a Specified
Transaction shall be deemed to have borne interest (a) in the case of fixed rate
Indebtedness, at the rate applicable thereto, or (b) in the case of floating
rate Indebtedness, at the rates which were or would have been applicable thereto
during the period when such Indebtedness was or was deemed to be outstanding;
and provided that, Consolidated EBTIDA may be further adjusted without
duplication of any adjustments to Consolidated EBITDA by, without duplication,
(x) any credit for acquisition-related costs and savings to the extent expressly
required or permitted to be reflected in Borrower’s financial statements
pursuant to Article 11 of Regulation S-X under the Securities Act of 1933, as
amended, and (y) actions taken by the Borrower or any of its Subsidiaries prior
to or during such period for the purpose of realizing reasonably identifiable
and factually supportable cost savings, in each case under this clause (y)
calculated by the Borrower, as evidenced by a quality of earnings reports
reasonably satisfactory to Agent.
Properly Contested shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not result in a Material Adverse Change
and will not result in the forfeiture of any assets of such Person; (iv) no Lien
is imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Administrative Agent (except only with respect to property taxes
that have priority as a matter of applicable state law) and enforcement of such
Lien is stayed during the period prior to the final resolution or disposition of
such dispute; (v) if such Indebtedness or Lien, as applicable, results from, or
is determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent in its reasonable discretion).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.9
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Rental Expenses shall mean rental expenses for all leased real property
(excluding Percent Rent).
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean
(A)    If there exists fewer than three (3) non-Affiliate Lenders, all such
Lenders (other than any Defaulting Lender), and
(B)    If there exists three (3) or more non-Affiliate Lenders, each such Lender
(other than any Defaulting Lender) having more than fifty percent (50%) of the
aggregate amount of the Revolving Credit Commitments of the Lenders (excluding
any Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender); provided
however that if there are three (3) or more non-Affiliate Lenders, at least two
(2) such Lenders will be required to constitute Required Lenders.
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Revolver Availability shall mean, as of any date of determination, the
difference between the Revolving Facility Usage as of such date of determination
and the aggregate Revolving Credit Commitments as of such date of determination.
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
Sanctioned Country shall mean a country that is the subject of, or a target of,
a sanctions program maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, the subject of,
or target of, any limitations or prohibitions (including but not limited to the
blocking of property or rejection of transactions), under any Anti-Terrorism
Law.
Security Agreement shall mean the Security Agreement, in form and substance
satisfactory to Administrative Agent in its reasonable discretion, executed and
delivered by each of the Loan Parties to the Administrative Agent for the
benefit of the Lenders.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
Seventh Amendment shall mean that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of April 21, 2015 by and among Borrowers, the
Lenders party thereto, and Administrative Agent.
Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
Specified Transaction shall mean, with respect to any period, any Permitted
Acquisition, disposition of assets, or incurrence or repayment of Indebtedness,
consummated by the Borrower or any of its Subsidiaries during such period (or
the effects of which have occurred or are implemented during such period) or
other event that by the terms of this Agreement requires “pro forma compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis”.
Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $7,500,000.
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
Third Amendment Date shall mean December 27, 2013.
Unfunded Capital Expenditures shall mean, as to any Borrower, without
duplication, a Capital Expenditure funded (a) from such Borrower’s internally
generated cash flow or (b) with the proceeds of a Revolving Credit Loan or a
Swing Loan.
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.
Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.
1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing the Statements referred to in Section 6.1.6(i) [Historical
Statements]). Notwithstanding the foregoing, if the Borrower notifies the
Administrative Agent in writing that the Borrower wishes to amend any financial
covenant in Section 8.2 of this Agreement, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest, Letter of Credit Fee or Commitment Fee determinations
(or if the Administrative Agent notifies the Borrower in writing that the
Required Lenders wish to amend any financial covenant in Section 8.2, any
related definition and/or the definition of the term Leverage Ratio for purposes
of interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrower and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they delivers their
financial statements pursuant to Section 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent;
provided further that the Borrower shall not be obligated to pay an amendment
fee (excluding costs and expenses and reasonable attorneys’ fees) in connection
with such amendment and the pricing of the Loans shall not be increased in
connection with such amendment. No delay by the Borrower, the Administrative
Agent or the Required Lenders in requiring such an amendment shall limit such
Person’s rights to require such an amendment at any time after such a change in
accounting principles.
1.4    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial asset”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “payment
intangibles”, “proceeds”, “promissory note” “securities”, “software” and
“supporting obligations” as and when used herein shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code. To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
2.    REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1    Revolving Credit Commitments.
2.1.1    Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and (ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.
2.1.2    Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans (the
“Swing Loans”) to the Borrower at any time or from time to time after the date
hereof to the Expiration Date, in an aggregate principal amount up to but not in
excess of the Swing Loan Commitment, provided that after giving effect to such
Loan, the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2.
2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.
2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments (for purposes of this computation, PNC’s Swing
Loans shall be deemed to be borrowed amounts under its Revolving Credit
Commitment) and (ii) the Revolving Facility Usage; provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on the first
day of each calendar quarter with respect to the previous calendar quarter.
2.4    Revolving Credit Loan Requests; Swing Loan Requests.
2.4.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrower may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
1:00 p.m., (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of Revolving Credit Loans to which the LIBOR Rate Option
applies or the conversion to or the renewal of the LIBOR Rate Option for any
Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.4.1 or a request by telephone
promptly confirmed in writing by letter, facsimile or telex in such form (each,
a “Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in (x) integral multiples of $500,000 and not less than
$1,000,000 for each Borrowing Tranche under the LIBOR Rate Option, and (y)
integral multiples of $500,000 and not less than $500,000 for each Borrowing
Tranche under the Base Rate Option.
2.4.2    Swing Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request PNC to make Swing
Loans by delivery to PNC not later than 1:00 p.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.4.2
hereto or a request by telephone promptly confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be not less than $1,000,000.
2.5    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
2.5.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 3:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.5.2 [Presumptions by the Administrative
Agent].
2.5.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.5.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans under the Base Rate Option; provided, however,
that Agent shall first make demand for repayment upon such Lender prior to
making demand on Borrowers. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
2.5.3    Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.4.2,
[Swing Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.
2.5.4    Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
2.5.5    Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.4.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.5.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.4.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.
2.5.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.4.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.5.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.
2.6    Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note dated the Closing Date payable to the order of such
Lender in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment as applicable, of such Lender.
2.7    Use of Proceeds. The proceeds of the Loans shall be used (i) to pay fees
and expenses relating to this transaction, (ii) for Borrowers’ working capital
needs and capital expenditures and for general corporate purposes, (iii) to
finance Permitted Acquisitions (including fees and expenses related to Permitted
Acquisitions), (iv) to reimburse drawings under Letters of Credit, and (v) for
other permitted uses hereunder, including, but not limited to, permitted
dividends, distributions, purchases, redemptions and retirements of equity
interests.
2.8    Letter of Credit Subfacility.
2.8.1    Issuance of Letters of Credit. The Borrower may at any time prior to
the Expiration Date request the issuance of a standby or trade letter of credit
(each a “Letter of Credit”) on behalf of itself or another Loan Party, or the
amendment or extension of an existing Letter of Credit, by delivering or having
such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide Administrative Agent with a copy
thereof. Unless the Issuing Lender has received notice from any Lender,
Administrative Agent or the Borrower, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.8, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than the Expiration Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, $20,000,000 (the
“Letter of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments. Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to Borrower and Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
2.8.2    Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate, and (ii) to the Issuing
Lender for its own account a fronting fee equal to .125% per annum (in each case
computed on the basis of a year of 360 days and actual days elapsed), which fees
shall be computed on the daily average Letter of Credit Obligations and shall be
payable quarterly in arrears on the first day of each calendar quarter. The
Borrower shall also pay to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.
2.8.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
2.8.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.8.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
2.8.3.2    Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount.
If any Lender so notified fails to make available to the Administrative Agent
for the account of the Issuing Lender the amount of such Lender’s Ratable Share
of such amount by no later than 2:00 p.m. on the Drawing Date, then interest
shall accrue on such Lender’s obligation to make such payment, from the Drawing
Date to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Revolving Credit Base Rate Option on and after the
fourth day following the Drawing Date. The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.8.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.8.3.2.
2.8.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.8.3.1, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Lender a borrowing (each a “Letter
of Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.8.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a “Participation Advance”) from such
Lender in satisfaction of its participation obligation under this Section 2.8.3.
2.8.4    Repayment of Participation Advances.
2.8.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.8.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
2.8.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
2.8.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
2.8.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.8.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.4 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.5 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.8.3 [Disbursements, Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.8.8    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.
2.8.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
2.8.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
2.9    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.2 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification that increases
the Commitments of such Lender, provides for an extension of the Expiration Date
for such Lender’s Loans, or alters the definition of Required Lenders;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(b)     if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.8.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.8.2 shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Share; and
(e)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.8.2 with respect to such Defaulting Lender’s Letter of Credit
Obligations shall be payable to the Issuing Lender (and not to such Defaulting
Lender) until and to the extent that such Letter of Credit Obligations are
reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.9(iii), and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.9(iii)(a) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to any Lender shall occur following the
date hereof and for so long as such event shall continue, or (ii) PNC or the
Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, PNC shall not be required to fund any Swing
Loan and the Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit, unless PNC or the Issuing Lender, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder. The rights and remedies against
a Defaulting Lender under this Section 2.9 are in addition to other rights and
remedies which the Borrower may have against such Defaulting Lender and which
the Administrative Agent or any Lender may have against such Defaulting Lender
in each case under applicable Law.
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
2.10    Increase in Revolving Credit Commitments.
2.10.1    Increasing Lenders and New Lenders. The Borrower may, at any time and
from time to time, request that (1) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment hereunder, subject to the following terms and
conditions:
(i)    No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
(ii)    Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase after giving effect to such increase.
(iii)    Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $125,000,000.
(iv)    Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
(v)    Notes. The Borrowers shall execute and deliver (1) to each Increasing
Lender a replacement revolving credit Note reflecting the new amount of such
Increasing Lender’s Revolving Credit Commitment after giving effect to the
increase (and the prior Note issued to such Increasing Lender shall be deemed to
be terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender’s Revolving Credit Commitment.
(vi)    Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent (provided that such approval shall not be
unreasonably withheld, conditioned or delayed).
(vii)    Increasing Lenders. Each Increasing Lender shall confirm its agreement
to increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) calendar days before the
effective date of such increase.
(viii)    New Lenders--Joinder. Each New Lender shall execute a joinder
agreement in form and substance satisfactory to Administrative Agent pursuant to
which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Revolving Credit Commitment in the amount set forth
in such lender joinder.
2.11    Reduction of Revolving Credit Commitment. The Borrowers shall have the
right at any time after the Closing Date upon five (5) calendar days’ prior
written notice to the Administrative Agent (or such shorter period of time
agreed to by the Administrative Agent) to permanently reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments,
in a minimum amount of $500,000 and whole multiples of $500,000, or to terminate
completely the Revolving Credit Commitments, without penalty or premium except
as set forth herein, including without limitation, in Section 5.6.2 [Replacement
of a Lender], Section 5.8 [Increased Costs] and Section 5.10 [Indemnity];
provided that any such reduction or termination shall be accompanied by
prepayment of the Notes, together with outstanding Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 5.10 [Indemnity] hereof) to the extent necessary to cause
the aggregate Revolving Facility Usage after giving effect to such prepayments
to be equal to or less than the Revolving Credit Commitments as so reduced or
terminated. Any notice to reduce the Revolving Credit Commitments under this
Section 2.11 shall be irrevocable; provided that a notice of termination of all
Revolving Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
3.    RESERVED
4.    INTEREST RATES
4.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than five (5) Borrowing Tranches
in the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.10 [Indemnity] in connection with such conversion. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate.
4.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
(ii)    Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate
plus the Applicable Margin.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
4.1.2        [RESERVED]
4.1.3    Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
4.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:
4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of $500,000 and not less than
$1,000,000 and
4.2.2    Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
4.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:
4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.8.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;
4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional 2.0%
per annum from the time such Obligation becomes due and payable and until it is
paid in full; and
4.3.3    Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.
4.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
4.4.1    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
4.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(i)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or
(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market, then the Administrative Agent shall have the rights specified
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights].
4.4.3    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.
4.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option commencing upon the last day of the existing Interest
Period.
5.    PAYMENTS
5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 1:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 1:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders the Federal Funds Effective Rate with respect to the amount of
such payments for each day held by the Administrative Agent and not distributed
to the Lenders. The Administrative Agent’s and each Lender’s statement of
account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement and shall be deemed an
“account stated.”
5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, Facility Fees and Letter of Credit Fees, as set forth
in this Agreement. Notwithstanding any of the foregoing, each borrowing or
payment or prepayment by the Borrower of principal, interest, fees or other
amounts from the Borrower with respect to Swing Loans shall be made by or to PNC
according to Section 2.5.5 [Borrowings to Repay Swing Loans].
5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
but without duplication as fully as if such Lender were a direct creditor of
each Loan Party in the amount of such participation.
5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans. Interest on mandatory
prepayments of principal under Section 5.7 [Mandatory Prepayments] shall be due
on the date such mandatory prepayment is due. Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date, upon acceleration or otherwise).
5.6    Voluntary Prepayments.
5.6.1    Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $500,000 for any
Swing Loan or $500,000 for any Revolving Credit Loan.
All prepayment notices shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
all Revolving Credit Commitments as contemplated by Section 2.11 [Reduction of
Revolving Credit Commitment], then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.11 [Reduction
of Revolving Credit Commitment]. The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount
except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].
5.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.2 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.9 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 5.8
[Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.9 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
5.7    Mandatory Prepayments.
5.7.1    Sale of Assets. Within five (5) Business Days (or upon receipt if
later, but in no event to exceed seventy five (75) after receipt) of any sale of
assets authorized by Sections 8.2.7(vi), (v) and (vii) [Disposition of Assets or
Subsidiaries], the Borrower shall make a mandatory prepayment of principal on
the Revolving Loans equal to the sum of the after-tax proceeds (as estimated in
good faith by the Borrower) less any reasonable commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
sales, subject to Borrowers’ ability to reborrow Revolving Loans in accordance
with the terms of the Agreement.
5.7.2    Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans subject to a LIBOR Rate Option. In accordance with Section 5.10
[Indemnity], the Borrower shall indemnify the Lenders for any loss or expense,
including loss of margin, incurred with respect to any such prepayments applied
against Loans subject to a LIBOR Rate Option on any day other than the last day
of the applicable Interest Period.
5.8    Increased Costs.
5.8.1    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
5.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) calendar days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) calendar day period referred to above shall be extended to
include the period of retroactive effect thereof).
5.9    Taxes.
5.9.1    Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender.
5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
5.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
5.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable and documented
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.9.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].
5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
5.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person.
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Upon reasonable request of the Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 5.9.7. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly (and in any event within
twenty (20) calendar days after such expiration, obsolescence or inaccuracy)
notify the Borrower and the Administrative Agent in writing of its legal
inability to do so.
5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
5.9.9    Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.
5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.4
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or
(iii)    default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
If any Lender sustains or incurs any such loss or expense, it shall promptly
upon knowledge of such loss or expense notify the Borrower of the amount
determined in good faith by such Lender (which determination may include such
assumptions, allocations of costs and expenses and averaging or attribution
methods as such Lender shall deem reasonable) to be necessary to indemnify such
Lender for such loss or expense. Such notice shall set forth in reasonable
detail the basis for such determination. Such amount shall be due and payable by
the Borrower to such Lender ten (10) Business Days after such notice is given.
5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in Section
2.1.2 [Swing Loan Commitments] hereof during the period between Settlement
Dates. The Administrative Agent shall notify each Lender of its Ratable Share of
the total of the Revolving Credit Loans and the Swing Loans (each a “Required
Share”). On such Settlement Date, each Lender shall pay to the Administrative
Agent the amount equal to the difference between its Required Share and its
Revolving Credit Loans, and the Administrative Agent shall pay to each Lender
its Ratable Share of all payments made by the Borrower to the Administrative
Agent with respect to the Revolving Credit Loans. The Administrative Agent shall
also effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on Mandatory Prepayment Dates and
may at its option effect settlement on any other Business Day. These settlement
procedures are established solely as a matter of administrative convenience, and
nothing contained in this Section 5.11 shall relieve the Lenders of their
obligations to fund Revolving Credit Loans on dates other than a Settlement Date
pursuant to Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may
at any time at its option for any reason whatsoever require each Lender to pay
immediately to the Administrative Agent such Lender’s Ratable Share of the
outstanding Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.
5.12    Mitigation Obligations. If any Lender requests compensation under
Section 5.8, or the Borrower is required to pay any additional amount to any
Lender or any Official Body for the account of any Lender pursuant to
Section 5.9, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
Section 5.8 or 5.9, as the case may be, in the future, (ii) would not subject
such Lender to any unreimbursed cost or expense, (iii) would not otherwise be
disadvantageous to such Lender in any material respect and (iv) would not
require such Lender to take any action inconsistent with its internal policies
or legal or regulatory restrictions. The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.
6.    REPRESENTATIONS AND WARRANTIES
6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:
6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (ii) has the lawful power to
own or lease its properties and to engage in the business it presently conducts
or proposes to conduct, (iii) is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, except
where the failure to be so licensed or qualified would not constitute a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part, (v)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and (vi)
has good and valid title to or valid leasehold interest in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens. No Event of Default or Potential Default
exists or is continuing.
6.1.2    Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an equity interest in the Borrower (other than Crocs) and the amount, percentage
and type of such equity interest (the “Borrower Equity Interests”), and (iii)
any options, warrants or other rights outstanding to purchase any such equity
interests referred to in clause (i) or (ii) (collectively the “Equity
Interests”). The Borrower and each Subsidiary of the Borrower has good and valid
title to all of the Subsidiary Equity Interests it purports to own, free and
clear in each case of any Lien (other than restrictions on transfer arising
under securities laws applicable to securities generally) and all such
Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable. None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940.
6.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
6.1.4    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law, in each case, which would result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except filings
required to perfect security interests granted in the Loan Documents.
6.1.5    Litigation. Except as set forth on Schedule 6.1.5, there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party, threatened against such Loan Party or any Subsidiary of such
Loan Party at law or in equity before any Official Body as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected to result in a Material Adverse Change.
None of the Loan Parties or any Subsidiaries of any Loan Party is in violation
of any order, writ, injunction or any decree of any Official Body which could
reasonably be expected to result in any Material Adverse Change.
6.1.6    Financial Statements.
(i)    Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal years ended December 31, 2010. In addition, the
Borrower has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended September 30, 2011 (all such annual and
interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Borrower’s
management, are correct and complete and fairly represent the consolidated
financial position of the Borrower and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to normal year-end audit adjustments and the
absence of footnotes.
(ii)    Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which could reasonably be expected to cause a Material Adverse Change.
Since December 31, 2010, no Material Adverse Change has occurred.
6.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.
6.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith,
contains, when taken as a whole, any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, or results of operations of any Loan Party or Subsidiary of any Loan
Party which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.
6.1.9    Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that (i) such taxes, fees, assessments and other charges
are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made and (ii) the failure to do so
would not result in a Material Adverse Change.
6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others that would result in a Material Adverse
Change. Each Loan Party’s registered patents, trademarks, service marks, trade
names, copyrights and other registered intellectual property as of the
Fourteenth Amendment Date are set forth on Schedule 6.1.10 attached to the
Fourteenth Amendment, as such schedule may be updated from time to time in
connection with delivery of the Compliance Certificate with the Quarterly
Financial Statements.
6.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreement and the
Security Agreement (collectively, the “Collateral Documents”) constitute and
will continue to constitute Prior Security Interests in the Collateral (assuming
the due filing of all financing statements and similar documents necessary to
perfect such Liens). All filing fees and other expenses in connection with the
perfection of such Liens have been or will be paid by the Borrower.
6.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.
6.1.13    ERISA Compliance. (i) Each Plan is set forth on Schedule 6.1.13
hereof, which schedule shall be delivered to Administrative Agent within thirty
(30) days after the Closing Date. Except as would not result in a Material
Adverse Change, (a) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws, (b)
each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS, an application for such
a letter is currently being processed by the IRS with respect thereto or is a
prototype or volume submitter plan entitled to rely on the favorable opinion or
advisory letter issued by the IRS to the sponsor of such prototype or volume
submitter plan, and, to the knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification and (c) the Borrower and
each ERISA Affiliate have made all required contributions to each Plan and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(ii)    Except as would not result in a Material Adverse Change, (a) no ERISA
Event has occurred or is reasonably expected by the Borrower or any ERISA
Affiliate to occur; (b) no Pension Plan has an unfunded pension liability (i.e.
excess of benefit liabilities over the current value of that Pension Plan's
assets, determined in accordance with the assumptions used for funding the
Pension Plan for the applicable plan year); (c) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, a liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (d) to the knowledge of the
Borrower or any ERISA Affiliate, neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and, to the
knowledge of the Borrower or any ERISA Affiliate, no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; (e) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; and (f)
neither Borrower nor any ERISA Affiliate has breached any responsibilities,
obligations or duties imposed upon it by ERISA with respect to any Plan.
6.1.14    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except as disclosed on Schedule
6.1.14; and except where the failure to comply would not reasonably be expected
to result in a Material Adverse Change.
6.1.15    Solvency. Before and after giving effect to the initial Loans
hereunder, each of the Loan Parties is Solvent.
6.1.16    Anti-Terrorism Laws. (i) no Covered Entity is a Sanctioned Person and
(ii) no Covered Entity, either in its own right or through any third party, (A)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (C) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.
6.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same. No Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Lenders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule;
[provided however, that the Borrower may update (i) Schedules 6.1.1 and (ii)
Schedule 6.1.2 in connection with any transaction permitted under Sections 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], 8.2.7 [Dispositions of
Assets or Subsidiaries] and 6.2.9 [Subsidiaries, Partnerships and Joint
Ventures] without any Lender approval.
7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions (or waiver thereof in accordance with
Section 11.1):
7.1    First Loans and Letters of Credit.
7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
(i)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects, (x) the Loan Parties are in compliance with each of
the covenants and conditions hereunder, (y) no Event of Default or Potential
Default exists, and (z) no Material Adverse Change has occurred since the date
of the last audited financial statements of the Borrower delivered to the
Administrative Agent;
(ii)    A certificate dated as of the Closing Date and signed by the Secretary
or an Assistant Secretary of each of the Loan Parties, certifying as appropriate
as to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;
(iii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;
(iv)    A written opinion of counsel for the Loan Parties acceptable to
Administrative Agent in its reasonable discretion;
(v)    Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured, mortgagee and lender loss payee;
(vi)    A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;
(vii)    All material consents required to effectuate the transactions
contemplated hereby;
(viii)    A Lien search in acceptable scope and with acceptable results;
(ix)    An executed landlord’s waiver or other lien waiver agreement from the
lessor, warehouse operator or other applicable Person for each leased Collateral
location as required under the Security Agreement; and
(x)    Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
7.1.2    Payment of Fees. The Borrower shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.
7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties shall then be true and correct in all material respects, except
where such representation or warranty is made as of a specified date, in which
case, as of such specified date, (ii) no Event of Default or Potential Default
shall have occurred and be continuing, (iii) the making of the Loans or
issuance, extension or increase of such Letter of Credit shall not contravene
any Law applicable to any Loan Party or Subsidiary of any Loan Party or any of
the Lenders, and (iv) the Borrower shall have delivered to the Administrative
Agent a duly executed and completed Loan Request or to the Issuing Lender an
application for a Letter of Credit, as the case may be.
8.    COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
8.1    Affirmative Covenants.
8.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to (i) maintain its legal existence as a corporation,
limited partnership or limited liability company and its good standing in its
jurisdiction of formation or incorporation, and (ii) maintain its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except where the failure to do so would not result in a
Material Adverse Change and as otherwise expressly permitted in Section 8.2.6
[Liquidations, Mergers, Etc.].
8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that (i) such liabilities, including taxes, assessments or charges, are
being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made and (ii) the failure
to do so would not result in a Material Adverse Change.
8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral.
8.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, as long as, absent the occurrence and during the continuance of an
Event of Default, such inspections and examinations do not cause an undue
disruption of the business of the Loan Parties and their Subsidiaries, provided
that so long as no Default or Event of Default has occurred and is continuing,
the Administrative Agent shall provide the Borrower and the Administrative Agent
with reasonable notice prior to any visit or inspection.
8.1.6    Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
8.1.7    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, except where failure to do so would not result in a
Material Adverse Change. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.7 [Use of Proceeds] and
as permitted by applicable Law.
8.1.8    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem reasonably necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
8.1.9    Anti-Terrorism Laws.Each Loan Party covenants and agrees that (i) no
Covered Entity will become a Sanctioned Person, (ii) no Covered Entity, either
in its own right or through any third party, will (A) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans or any Letter of Credit to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law, (iii) the funds
used to repay the Obligations will not be derived from any unlawful activity,
(iv) each Covered Entity shall comply with all Anti-Terrorism Laws and (v) the
Loan Parties shall promptly notify the Administrative Agent in writing upon the
occurrence of a Reportable Compliance Event.
8.1.10    Deposit Accounts. Each applicable Borrower, Administrative Agent and
each depository bank at which Borrowers maintain deposit accounts shall enter
into a deposit account control agreement as required by the Security Agreement.
Administrative Agent shall be permitted to, during a Cash Dominion Period,
direct any depository bank party to a deposit account control agreement to
transfer to Administrative Agent any funds so deposited on a daily basis or at
other times acceptable to Administrative Agent for application to the
Obligations in accordance with this Agreement.
8.2    Negative Covenants.
8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
(i)    Indebtedness under the Loan Documents;
(ii)    Indebtedness incurred with respect to Purchase Money Security Interests
and Capitalized Leases as and to the extent permitted under Section 8.2.13
[Capital Expenditures and Leases];
(iii)    Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;
(iv)    Indebtedness owing to Foreign Subsidiaries to the extent that such
Indebtedness is subordinated to the Obligations pursuant to the Intercompany
Subordination Agreement and such Indebtedness does not exceed $50,000,000
outstanding in the aggregate at any time;
(v)    Any (i) Lender Provided Hedge, (ii) Other Hedging Transaction approved by
the Administrative Agent and (iii) Indebtedness under any Other Lender Provided
Financial Services Product; provided however, the Loan Parties and their
Subsidiaries shall enter into a Lender Provided Hedge or Other Hedging
Transaction only for hedging (rather than speculative) purposes;
(vi)    Guaranties of Indebtedness of Foreign Subsidiaries as permitted by
Section 8.2.3(iii) and (iv) [Guaranties];
(vii)    Indebtedness existing on the date hereof and set forth on Schedule
8.2.1 and Permitted Refinancings thereof;
(viii)    Indebtedness of any Loan Party or any of its Subsidiaries as an
account party in respect of trade letters of credit;
(ix)    Endorsements of items for deposit or collection of commercial paper
received in the ordinary course of business;
(x)    Indebtedness issued in the ordinary course of business solely to support
any insurance or self-insurance obligations (including to secure workers’
compensation and other similar insurance coverages);
(xi)    Indebtedness in respect of netting services, cash management, overdraft
protections and otherwise in connection with deposit accounts;
(xii)    Unsecured Indebtedness to evidence the purchase price of capital stock,
options or warrants of any Loan Party purchased from current or former officers,
directors and employees of such Loan Party;
(xiii)    Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Loan Parties and their
Subsidiaries, in each case to the extent a Letter of Credit supports in whole or
in part the obligations of the Loan Parties or any of their Subsidiaries with
respect to such bonds, guarantees or letters of credit;
(xiv)    Obligations for payment of rent under operating leases if and to the
extent such leases are or would be classified as operating leases under
Financial Accounting Standards Board Accounting Standards Codification 840 as in
effect as of the date of this Agreement but are required to be reclassified as
capital leases as a result of amendments to Financial Accounting Standards Board
Account Standards Codification 840 made in accordance with those account
standards proposed in the Proposed Accounting Standards Update exposure draft
issued on August 17, 2010;
(xv)    Unsecured Indebtedness in an amount not exceeding $1,000,000 outstanding
at any time in addition to any other amounts permitted under this Section 8.2.1;
(xvi)    Indebtedness of Foreign Subsidiaries from third party lenders and
guaranties thereof permitted under Section 8.2.3(iii) [Guaranties] in an
aggregate amount not to exceed $50,000,000 at any time;
(xvii)    Guarantees of third party loans to franchisees of retail stores not to
exceed $3,000,000 in the aggregate outstanding at any time;
(xviii)     Indebtedness of Foreign Subsidiaries owing to another Foreign
Subsidiary or any Loan Party; and
(xix)    Unsecured guaranties of Indebtedness of the Borrowers permitted by
Section 8.2.3(i) [Guaranties].


8.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.
8.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for (i) unsecured guaranties of Indebtedness of the Borrowers permitted
hereunder, (ii) the endorsement of checks in the ordinary course of business,
(iii) guaranties by Crocs or any Foreign Subsidiary of Indebtedness not to
exceed $50,000,000 in the aggregate outstanding at any time (excluding
guaranties of Lender Provided Hedges); (iv) guaranties by Crocs of obligations
of Foreign Subsidiaries under Lender Provided Hedges; (v) guaranties by Crocs of
contractual obligations of Foreign Subsidiaries that do not constitute
Indebtedness; (vi) guaranties of third-party loans to franchisees of retail
stores and other non-Affiliate third parties, which together with any loans or
advances permitted under Section 8.2.4(vi) [Loans and Investments] hereof, shall
not exceed $5,000,000 in the aggregate outstanding at any time; and
(vii)guarantees by Borrowers of obligations of Foreign Subsidiaries under Other
Hedging Transactions in an amount not to exceed $15,000,000 in the aggregate at
any time.
8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:
(i)    trade credit extended on usual and customary terms in the ordinary course
of business;
(ii)    as disclosed on Schedule 8.2.4 hereof;
(iii)    advances to employees to meet expenses incurred by such employees in
the ordinary course of business;
(iv)    investments in and loans and advances to Foreign Subsidiaries to the
extent that (A) such intercompany loans do not exceed $50,000,000 in the
aggregate outstanding at any time, (b) no Potential Default or Event of Default
has occurred or would occur after giving pro forma effect to such intercompany
loans, and (c) Availability is greater than or equal to $35,000,000 after giving
pro forma effect to such intercompany loans;
(v)    (a) Permitted Investments and (b) Permitted Foreign Investments by
Foreign Subsidiaries;
(vi)    loans, advances and other investments in franchisees of retail stores
and other non-Affiliate third parties, which together with any guaranties
permitted under Section 8.2.3(vi) [Guaranties] hereof, shall not exceed
$5,000,000 in the aggregate outstanding at any time;
(vii)    (a) loans, advances and other investments in other Loan Parties, and
(b) any loans, advances and other investments evidenced by certain promissory
notes to be issued by Colorado Footwear CV and Western Brands NL Holdings CV to
Crocs as taxable dividends in an aggregate amount not to exceed $375,000,000 at
any time to the extent the issuance of such promissory notes does not result in
a material tax expense or have a materially adverse effect on the consolidated
financial statements of Crocs; and
(viii)    loans, advances and other investments between or among Foreign
Subsidiaries.
8.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests or limited
liability company interests on account of the purchase, redemption, retirement
or acquisition of its shares of capital stock (or warrants, options or rights
therefor), partnership interests or limited liability company interests, except:
(i)    dividends or other distributions payable (A) from any Loan Party to
another Loan Party, (B) from any Foreign Subsidiary to any Loan Party or any of
its Subsidiaries and (C) from any Subsidiary of a Loan Party to any Loan Party;
(ii)    any purchase, redemption or retirement in connection with a transaction
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions];
(iii)    purchases, redemptions or retirements of equity interests of any
Borrower, in an amount not to exceed $100,000,000 in any fiscal year so long as
(a) no Potential Default or Event of Default has occurred and is continuing or
would occur, and (b) Borrowers’ Revolver Availability would be not less than 50%
of the aggregate Revolving Commitments, in each case, after giving effect to
such purchase, redemption or retirement; provided that the aggregate amount of
all such purchases, redemptions or retirements does not exceed $600,000,000 in
the aggregate since January 1, 2014;
(iv)    [reserved]; and
(v)    (i) regularly scheduled quarterly dividends to the holders of the
preferred stock issued pursuant to the Preferred Stock Issuance in substantially
the form of the Certificate of Designations of Series A Convertible Preferred
Stock delivered to Agent on the Third Amendment Date, in an amount not to exceed
6% per annum, and (ii) in the event Borrowers fail to pay the regularly
scheduled quarterly dividends referenced in clause (v)(i) above, regularly
scheduled quarterly dividends to the holders of the preferred stock issued
pursuant to the Preferred Stock Issuance in substantially the form of the
Certificate of Designations of Series A Convertible Preferred Stock delivered to
Agent on the Third Amendment Date, at a default or penalty rate in an amount not
to exceed 8% per annum, so long as, in each case, at the time of and after
giving Pro Forma effect to the making of such dividend no Potential Default or
Event of Default has occurred and is continuing or would occur.
8.2.1    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person except (i) any Borrower
may merge or consolidate with or into another Borrower, (ii) any Borrower may
acquire all of the assets or equity interests of another Borrower, (iii)
Permitted Acquisitions, and (iv) repurchases of franchisee-owned retail stores
for cash consideration not to exceed, together with outstanding loans, advances
and other investments in such franchisees permitted under Section 8.2.4(vi)
[Loans and Investments] and guarantees permitted under Section 8.2.3(vi)
[Guaranties], $5,000,000 in the aggregate.
8.2.2    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:
(i)    transactions involving the sale of inventory in the ordinary course of
business;
(ii)    the licensing of the Borrower’s intellectual property in the ordinary
course of business;
(iii)    the donation of inventory to charity during any fiscal year in an
aggregate not to exceed $3,000,000 in any fiscal year;
(iv)    the disposition or transfer of obsolete and worn-out equipment in the
ordinary course of business during any fiscal year having an aggregate fair
market value of not more than $1,000,000 and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement equipment which
is subject to Administrative Agent’s Prior Security Interest or (ii) the
proceeds of which are applied as a mandatory prepayment of the Loans in
accordance with the provisions of Section 5.7.1 [Sale of Assets] above;
(v)    sales or dispositions of assets or Subsidiaries not to exceed $10,000,000
in any fiscal year and only so long as the net proceeds of such sales or
disposition are applied as a mandatory prepayment of the Loans in accordance
with the provisions of Section 5.7.1 [Sale of Assets] above;
(vi)    any sale, transfer or lease of assets by any Loan Party or any of its
Subsidiaries to another Loan Party;
(vii)    any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Lenders so long as the after-tax proceeds (as reasonably estimated by
the Borrower) are applied as a mandatory prepayment of the Loans in accordance
with the provisions of Section 5.7.1 [Sale of Assets] above; or
(viii)    a transfer of the Panama IP by Crocs to Colorado Footwear C.V., a
company organized under the laws of The Netherlands; located at Cumberland
House, 1 Victoria Street, 9FL, Hamilton HM 11, Bermuda, so long as
Administrative Agent receives, concurrent with such transfer, a fully executed
copy of the IP Transfer Agreement.
8.2.3    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except (w) as
permitted by Sections 8.2.1 [Indebtedness], 8.2.4 [Loans and Investments], 8.2.5
[Dividends and Related Distributions], 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and 8.2.7 [Dispositions of Assets and
Subsidiaries], (x) transactions between or among a Loan Party or any of its
Subsidiaries and another Loan Party or any of its Subsidiaries, (y) employment,
equity compensation and related agreements among Loan Parties and any officers,
directors and employees of Loan Parties and payment of fees to and reimbursement
of expenses of members of the Board of Directors in the ordinary course of
business of the Loan Parties, and (z) transactions disclosed to the
Administrative Agent, which are in the ordinary course of business, on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate.
8.2.4    Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary existing
as of the Closing Date, and (ii) any Subsidiary formed after the Closing Date
(A) the outstanding equity interests (except with respect to a Foreign
Subsidiary, no more than 65% of its outstanding equity interests shall be
required to be pledged as collateral) of which are pledged as collateral under
the Security Agreement to secure the Obligations, and (B) which becomes a
Guarantor by delivering to the Administrative Agent (I) a signed Guaranty and
Suretyship Agreement in form and substance satisfactory to Administrative Agent
in its Permitted Discretion; (II) documents in the forms described in
Section 7.1 [First Loans and Letters of Credit] modified as appropriate; and
(III) documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Lenders in the equity interests of,
and Collateral held by, such Subsidiary; provided, however, that Foreign
Subsidiaries shall not be required to become Guarantors. No Loan Party shall
become or agree to become a party to a Joint Venture.
8.2.5    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than other than designing, manufacturing, distributing and marketing
footwear for men, women and children, apparel, accessories, bags and backpacks,
and other products utilizing Croslite, and activities necessary to conduct the
foregoing, substantially as conducted and operated by such Loan Party or
Subsidiary during the present fiscal year, and such Loan Party or Subsidiary
shall not permit any material change in such business.
8.2.6    Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.
8.2.7    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least twenty (20) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders.
8.2.8    Capital Expenditures and Leases. Each of the Loan Parties shall not,
and shall not permit any of their Subsidiaries to, contract for, purchase or
make any expenditure or commitments for Capital Expenditures in an aggregate
amount for all Loan Parties in excess of $50,000,000 per fiscal year.
8.2.9    Minimum Fixed Charge Coverage Ratio.
Measurement Date
Minimum Fixed Charge Coverage Ratio
March 31, 2016 and June 30, 2016
1.00 to 1.00
September 30, 2016 and the last day of each fiscal quarter thereafter
1.10 to 1.00



8.2.10    Maximum Leverage Ratio.    Cause to be maintained as of the last day
of any fiscal quarter for which a Covenant Triggering Event has occurred, a
Leverage Ratio of the Loan Parties of not more than the ratio set forth below
opposite the applicable measurement date:
Measurement Date
Maximum Leverage Ratio
March 31, 2016 and June 30, 2016
2.50 to 1.00
September 30, 2016 and the last day of each fiscal quarter thereafter
2.00 to 1.00



8.2.11    Reserved.
8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
8.3.1    Quarterly Financial Statements. Within forty five (45) days after the
end of each fiscal quarter (other than the fiscal quarter ending December 31 for
which Borrower shall have ninety (90) days after such fiscal quarter end), an
unaudited balance sheet of Borrowers on a consolidated and consolidating basis
and unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices and
complete and correct in all material respects, subject to normal and recurring
year end adjustments and the absence of footnotes that individually and in the
aggregate are not material to Borrowers’ business; provided however that if
Crocs files its quarterly report on Form 10-Q for the applicable fiscal quarter
and such quarterly report contains the financial statements and reports
described above, in a format acceptable to Administrative Agent in its Permitted
Discretion, then Borrowers may satisfy the requirements of this Section 8.3.1 by
delivering a copy of such quarterly report to the Administrative Agent and each
Lender. The reports shall be accompanied by a Compliance Certificate and a Net
Mark to Market Exposure statement for each Lender (other than Administrative
Agent).
8.3.2    Annual Financial Statements. Within ninety (90) days after the end of
each fiscal year of Borrowers, financial statements of Borrowers on a
consolidating and consolidated basis including, but not limited to, statements
of income and stockholders’ equity and cash flow from the beginning of the
current fiscal year to the end of such fiscal year and the balance sheet as at
the end of such fiscal year, all prepared in accordance with GAAP applied on a
basis consistent with prior practices, and in reasonable detail and reported
upon without qualification by an independent certified public accounting firm
selected by Borrowers and satisfactory to Administrative Agent(the
“Accountants”); provided however that if Crocs files its annual report on Form
10-K for the applicable fiscal year and such annual report contains the
financial statements and reports described above, in a format acceptable to
Administrative Agent in its Permitted Discretion, then Borrowers may satisfy the
requirements of this Section 8.3.2 by delivering a copy of such annual report to
the Administrative Agent and each Lender. The report of the Accountants shall be
accompanied by a statement of the Accountants certifying that (i) they have
caused this Agreement to be reviewed, (ii) in making the examination upon which
such report was based either no information came to their attention which to
their knowledge constituted an Event of Default or a Potential Default under
this Agreement or any related agreement or, if such information came to their
attention, specifying any such Potential Default or Event of Default, its
nature, when it occurred and whether it is continuing, and such report shall
contain or have appended thereto calculations which set forth Borrowers’
compliance with the requirements or restrictions imposed by Sections 8.2.1
[Indebtedness], 8.2.4 [Loans and Investments], 8.2.5 [Dividends and Related
Distributions], 8.2.14 [Capital Expenditures and Leases], 8.2.15 [Minimum Fixed
Charge Coverage Ratio] and 8.2.16 [Maximum Leverage Ratio] hereof. In addition,
the reports shall be accompanied by a Compliance Certificate.
8.3.3    Certificate of the Borrower. Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual
Financial Statements], a certificate (each a “Compliance Certificate”) of the
Borrower signed by the Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Director of Treasury of the Borrower, in the form of
Exhibit 8.3.3.
8.3.4    Notices. The Borrower shall furnish or cause to be furnished written
notice to the Administrative Agent and each of the Lenders:
8.3.4.1    Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
8.3.4.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which if
adversely determined would constitute a Material Adverse Change.
8.3.4.3    Organizational Documents. Within the time limits set forth in
Section 8.2.12 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
8.3.4.4    Erroneous Financial Information. Promptly in the event that the
Borrower or the Accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.
8.3.4.5    ERISA Event. Promptly after (i) Borrower or any ERISA Affiliate knows
or has reason to know of the occurrence of any ERISA Event together with a
written statement describing such ERISA Event and the action, if any, which
Borrower or any ERISA Affiliate has taken, is taking, or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS,
Department of Labor or PBGC with respect thereto, (ii) Borrower or any ERISA
Affiliate knows or has reason to know that a non-exempt prohibited transaction
(as defined in Section 406 of ERISA or 4975 of the Code) has occurred with
respect to any Pension Plan, (iii) a funding waiver request has been filed with
respect to any Pension Plan together with all communications received by
Borrower or any ERISA Affiliate with respect to such request, (iv) any material
increase in the benefits of any existing Pension Plan or the establishment of
any new Pension Plan or the commencement of contributions to any Plan to which
Borrower or any ERISA Affiliate was not previously contributing shall occur, (v)
Borrower or any ERISA Affiliate shall receive any unfavorable determination
letter from the Internal Revenue Service regarding the qualification of a
Pension Plan under Section 401(a) of the Code, together with copies of each such
letter, (vi) Borrower or any ERISA Affiliate shall fail to make a required
installment or any other required payment under the Code or ERISA with respect
to a Pension Plan or Multiemployer Plan on or before the due date for such
installment or payment, or (vii) Borrower or any ERISA Affiliate knows that a
Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA; if individually or together with other events described above would
result in a Material Adverse Change.
8.3.4.6    Other Reports. Promptly upon their becoming available to the
Borrower:
(i)    Annual Budget. The annual budget and any forecasts or projections of the
Borrower, to be supplied not later than thirty (30) days after the commencement
of the fiscal year to which any of the foregoing may be applicable,
(ii)    Management Letters. Any reports including management letters submitted
to the Borrower by independent accountants in connection with any annual,
interim or special audit,
(iii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission; provided that the documents required to be delivered pursuant to
this Section 8.3.4.6(iii) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which such documents are
filed for public availability on the Securities and Exchange Commission’s
Electronic Data Gathering and Retrieval System.
(iv)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.
8.3.4.7    Borrowing Base Certificate. To the extent a Covenant Triggering Event
has not occurred with respect to any fiscal quarter and the amount of
outstanding Revolving Credit Loans (excluding outstanding Letters of Credit) as
of the last day of such fiscal quarter is greater than $0, then
contemporaneously with delivery of the financial statements referenced in
Section 8.3.1 herein, Borrowers shall deliver to Administrative Agent a
borrowing base certificate setting forth the sum of (a) 75% of the gross book
value of Borrowers’ accounts owing from account debtors located in the United
States and Canada, plus (b) 50% of the gross book value of Borrowers’ inventory
located in the United States and Canada (such sum, the “Borrowing Base”), in the
form of Exhibit 8.3.4.7. If the Revolving Facility Usage at the time of delivery
of the borrowing base certificate is greater than the Borrowing Base, then a
Covenant Triggering Event shall be deemed to have occurred with respect to the
most recently ended fiscal quarter.
9.    DEFAULT
9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
9.1.1    Payments Under Loan Documents. The Borrower shall fail to pay when due
any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit or Obligation or any interest on any Loan, Reimbursement Obligation or
Letter of Credit Obligation or any other amount owing hereunder or under the
other Loan Documents on the date on which such principal, interest or other
amount becomes due in accordance with the terms hereof or thereof;
9.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
9.1.3    Breach of Negative Covenants or Visitation Rights. Any of the Loan
Parties shall default in the observance or performance of any covenant contained
in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative Covenants];
9.1.4    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of the earlier of ten (10) Business Days from notice from Agent or
knowledge of Borrower;
9.1.5    Defaults in Other Agreements. A default in respect to any other
obligation of the Borrower under any other agreement to which it is a party
(other than the Loan Documents) which causes a Material Adverse Change and which
such default is not cured within any applicable grace period;
9.1.6    Final Judgments or Orders. Any judgment or judgments are rendered
against any Borrower in an aggregate amount in excess of $1,000,000 or against
all Borrowers in an aggregate amount in excess of $2,000,000 and (i) enforcement
proceedings shall have been commenced by a creditor upon such judgment, (ii)
there shall be any period of thirty (30) consecutive days during which the same
shall remain undischarged and a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, or (iii) any such
judgment results in the creation of a Lien upon any of the Collateral (other
than a Permitted Encumbrance);
9.1.7    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;
9.1.8    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $1,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;
9.1.9    Events Relating to Plans. An event or condition specified in Section
8.3.4.5 shall occur with respect to any Plan and, as a result of such event or
condition, together with all other such events or conditions, Borrower or any
ERISA Affiliate shall incur a liability to a Plan or the PBGC (or both) which
would result in a Material Adverse Change;
9.1.10    Change of Control. Any Change of Control shall occur;
9.1.11    Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature;
or
9.1.12    IP Transfer Agreement. Any breach of the IP Transfer Agreement, or if
any Person attempts to terminate, or challenges the validity of or its liability
under, the IP Transfer Agreement.
9.2    Consequences of Event of Default.
9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and
9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and
9.2.4    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
(i)    first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
(ii)    second, to the repayment of all Obligations then due and unpaid of the
Loan Parties to the Lenders or their Affiliates incurred under this Agreement or
the Loan Documents (other than under any Lender Provided Hedge or Other Lender
Provided Financial Services Product), whether of principal, interest, fees,
expenses or otherwise and to cash collateralize the Letter of Credit
Obligations;
(iii)    third, to the repayment of all Obligations then due and unpaid of the
Loan Parties to the Lenders or their Affiliates incurred under any Lender
Provided Hedge or Other Lender Provided Financial Services Product; and
(iv)    fourth, the balance, if any, as required by Law.
9.3    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


10.    THE ADMINISTRATIVE AGENT
10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
10.6    Resignation of Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section 10.6,
the Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 10.6. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.4 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Lenders listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.
10.9    Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.
10.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions]. Upon the occurrence of the events set forth in clauses (i) and
(ii) above, and upon request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Collateral and the Liens on such Collateral granted to the Administrative Agent
for the benefit of the Lenders.
10.11    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
11.    MISCELLANEOUS
11.1    Joint and Several Obligations.     
11.1.1    The handling of this credit facility as a co-borrowing facility in the
manner set forth in this Agreement is solely as an accommodation to Borrowers
and at their request. Neither Administrative Agent nor any Lender shall incur
liability to Borrowers as a result thereof. To induce Administrative Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Administrative Agent and each Lender and holds Administrative Agent and each
Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Administrative Agent or
any Lender by any Person arising from or incurred by reason of the handling of
the financing arrangements of Borrowers as provided herein, reliance by
Administrative Agent or any Lender on any request or instruction from any
Borrower or any other action taken by Administrative Agent or any Lender with
respect to this Section 11.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
11.1.2    All Obligations shall be joint and several, and each Borrower shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Borrower shall in no way
be affected by any extensions, renewals and forbearance granted by
Administrative Agent or any Lender to any Borrower, failure of Administrative
Agent or any Lender to give any Borrower notice of borrowing or any other
notice, any failure of Administrative Agent or any Lender to pursue or preserve
its rights against any Borrower, the release by Administrative Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Administrative Agent or any
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.
11.1.3    Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and Payment in Full of the Obligations.
11.2    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:
11.2.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
11.2.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;
11.2.3    Release of Collateral or Guarantor. Except for (i) the release of
Collateral and Guarantors as provided in Section 10.10 [Authorization to Release
Collateral and Guarantors], (ii) sales of assets permitted by Section 8.2.7
[Disposition of Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and (iii) the release of any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], release all or
substantially all of the Collateral or any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders); or
11.2.4    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions] or 5.3 [Sharing of Payments by Lenders] or this
Section 11.2, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders (other than Defaulting Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.2.1 through 11.2.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]; or
11.2.5    Foreign Borrower. Join as a Borrower any Person that is organized or
incorporated in any jurisdiction other than the United States or any State or
territory thereof without the consent of all Lenders.
11.2.6    Release of Trademarks, Patents and other Intellectual Property.
Notwithstanding anything to the contrary contained in this Section 11.2, the
Administrative Agent may, in its Permitted Discretion (and without Required
Lender consent or approval) release its Lien (held for the benefit of itself and
the Lenders) on any patents, trademarks, service marks, trade names, copyrights,
licenses, registrations or other intellectual property which Borrowers determine
is not material or which Borrowers’ in good faith determine is not useful or
used in their business. Such release shall be in the form of Exhibit A to the
Fourteenth Amendment.


11.3    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
11.4    Expenses; Indemnity; Damage Waiver.
11.4.1    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), and shall pay all
reasonable and documented fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or similar
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable and documented out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties; provided however that, absent
the occurrence and during the continuance of an Event of Default, the Borrower
shall not be obligated to pay the costs, expenses or fees of more than two (2)
such audits per fiscal year.
11.4.2    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 11.4.2 [Indemnification by the Borrower] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
11.4.3    Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.4.1
[Costs and Expenses] or 11.4.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
11.4.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.4.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
11.4.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.
11.5    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.
11.6    Notices; Effectiveness; Electronic Communication.
11.6.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.6.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.6.2 [Electronic Communications], shall be effective as
provided in such Section.
11.6.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
11.6.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
11.7    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
11.8    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement. All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Section 11.4 [Expenses;
Indemnity; Damage Waiver], shall survive Payment In Full. All other covenants
and agreements of the Loan Parties shall continue in full force and effect from
and after the date hereof and until Payment In Full.
11.9    Successors and Assigns.
11.9.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.9.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.9.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.9.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
11.9.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (i)(A) of this Section 11.9.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.9.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.4 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.9.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.9.4 [Participations].
11.9.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
11.9.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.2.2
[Extension of Payment, Etc.], or 11.2.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under Section
5.9.7 [Status of Lenders] (it being understood that the documentation required
under Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] as if it were an assignee under Section 11.8.2
[Assignments by Lenders]; and (B) shall not be entitled to receive any greater
payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes], with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a Lender]
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
11.9.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
11.10    Confidentiality.
11.10.1    General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
11.10.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.10.1
[General].
11.11    Counterparts; Integration; Effectiveness.
11.11.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e‑mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
11.12    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
11.12.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles.
11.12.2    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
11.12.3    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.12. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
11.12.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.6 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
11.12.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.13    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.







SCHEDULE 6.1.10
REGISTERED PATENTS, TRADEMARKS AND COPYRIGHTS











EXHIBIT A
TERMINATION AND RELEASE OF INTELLECTUAL PROPERTY


THIS TERMINATION AND RELEASE OF INTELLECTUAL PROPERTY (this “Termination”), is
dated as of [_______], 20_, and made by PNC BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent under the below-defined Security Agreement
(“Grantee”) to [____________] (the “Grantor”).
WHEREAS, on December 16, 2011, Crocs, Inc., a Delaware corporation (“Crocs”),
Crocs Retail, LLC, a Colorado limited liability company (“Retail”), Ocean
Minded, Inc., a Colorado corporation (“Ocean”), Jibbitz, LLC, a Colorado limited
liability company (“Jibbitz”), Bite, Inc., a Colorado corporation (“Bite”,
together with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a
borrower from time to time to the Credit Agreement (defined below),
collectively, the “Borrowers”, and each a “Borrower”), certain financial
institutions party thereto as lenders (the “Lenders”) and Administrative Agent
entered into that certain Amended and Restated Credit Agreement (as amended,
modified, renewed, extended, restated, or supplemented from time to time, the
“Credit Agreement”);
WHEREAS, pursuant to that certain (i) Security Agreement dated as of September
25, 2009 (as amended, modified, renewed, extended, restated, or supplemented
from time to time), and (ii) Trademark and Patent Security Agreement dated as of
September 25, 2009 (as amended, modified, renewed, extended, restated, or
supplemented from time to time) (collectively, the “Security Agreements”), a
security interest was granted by the Grantor to Grantee in certain collateral,
including the Specified IP Collateral (as hereinafter defined); and
WHEREAS, Grantee now desires to terminate and release the security interest in
the Specified IP Collateral as stipulated in the Security Agreements.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms set forth in this Termination,
Grantee hereby states as follows:


1.    Definitions. The term “Specified IP Collateral,” as used herein, shall
mean and include all of the Grantor’s right, title and interest of every kind
and nature as of the date hereof in the trademarks, patents, copyrights and
other intellectual property listed on Schedule A hereto.
2.    Release of Security Interest. Grantee hereby terminates, releases and
discharges the security interest in the Specified IP Collateral and reassigns to
the person or persons legally entitled thereto all of their right, title and
interest in the Specified IP Collateral. Grantee acknowledges that this
Termination may be filed along with any other necessary documentation with the
United States Patent and Trademark Office or any other governmental office to
evidence the partial termination and release granted by the Termination. Grantee
will execute any additional documents necessary to confirm and effect this
Termination.


[remainder of page intentionally blank]



IN WITNESS WHEREOF, the Grantee has caused this Termination to be executed by
its duly authorized officer as of the date first written above.


PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: _______________________________
        Name: Steve Roberts
         Title: Senior Vice President







Schedule A
Specified IP Collateral
See attached.







EXHIBIT B
Updates to Schedules
See attached









SCHEDULE 8.1.3




INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL
COVENANTS:
At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements which include the provisions set forth below or are otherwise in
form acceptable to the Administrative Agent in its reasonable discretion. The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline. Any monies
received by the Administrative Agent constituting insurance proceeds may, at the
option of the Administrative Agent, (i) in the case of property insurance
proceeds received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than $5,000,000 received
at such time as no Event of Default or Potential Default exists, be disbursed by
the Administrative Agent to the applicable Loan Parties, and (iii) for losses
equal to or greater than $5,000,000 received at such time as no Event of Default
or Potential Default exists, be disbursed by the Administrative Agent to the
applicable Loan Parties on such terms as are deemed appropriate by the
Administrative Agent for the repair, restoration and/or replacement of
Collateral and other property in respect of which such proceeds were received.
ENDORSEMENT:
(i) specify the Administrative Agent as an additional insured, mortgagee and
lender loss payee as its interests may appear,
(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for 30 days after written notice to Administrative
Agent,
(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,
(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Indebtedness
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Indebtedness hereunder has been paid in full and the
Commitments have terminated,
(v) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,
(vi) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and
(vii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.





EXHIBIT 5.9.7(A)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT 5.9.7(B)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT 5.9.7(C)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT 5.9.7(D)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


EXHIBIT 8.3.3
COMPLIANCE CERTIFICATE


PNC Bank, National Association
350 South Grand Ave.
Suite 3850
Los Angeles, CA 9071
Attention: Steve Roberts




The undersigned, the [Chief Executive Officer / President / Chief Financial
Officer / Treasurer / Director of Treasury] of CROCS, INC., a Delaware
corporation (“Crocs”), delivers this certificate to PNC BANK, NATIONAL
ASSOCIATION ("Administrative Agent"), in accordance with the requirements of
Section 8.3.3 of that certain Amended and Restated Credit Agreement dated
December 16, 2011 (as has been and may be supplemented, restated, superseded,
amended or replaced from time to time, the “Credit Agreement”) among Crocs,
CROCS RETAIL, LLC, a limited liability company organized under the laws of the
State of Colorado (“Retail”), OCEAN MINDED, INC., a corporation organized under
the laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), and BITE,
INC., a corporation organized under the laws of the State of Colorado (“Bite”,
together with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a
borrower from time to time to the Credit Agreement, collectively the “Borrowers”
and each a “Borrower”), Administrative Agent and certain financial institutions
party thereto as lenders from time to time (the “Lenders”). Capitalized terms
used in this Compliance Certificate, unless otherwise defined herein, shall have
the meanings ascribed to them in the Credit Agreement.


1.    Based upon my review of the consolidated balance sheets and statements of
income of Borrowers for the fiscal period ending __________________, 201_,
copies of which are attached hereto, I hereby certify, in my capacity as an
officer of Crocs and not in my individual capacity, that:


(a)
[(I) the average Revolving Facility Usage for the 15 days prior to
________________ and for the 15 days following such date, was $____________,
which is less than the lesser of 40% of the aggregate Revolving Commitments or
$40,000,000, and (II) at no time during the period from ___________ through and
including ____________, was the Revolving Facility Usage greater than the
Borrowing Base as set forth in Section 8.3.4.7; and consequently, the Fixed
Charge Coverage Ratio and the Leverage Ratio are not required to be tested]; or



(b)
[(I) the average Revolving Facility Usage for the 15 days prior to
________________ and for the 15 days following such date, was $____________,
which is greater than the lesser of 40% of the aggregate Revolving Commitments
or $40,000,000, or (II) during the period from ___________ through and including
____________, the Revolving Facility Usage was greater than the Borrowing Base
as set forth in Section 8.3.4.7; consequently, a Covenant Triggering Event has
occurred and the Fixed Charge Coverage Ratio and the Leverage Ratio are required
to be tested. For the fiscal quarter ending ___________, the Fixed Charge
Coverage Ratio was ___ to 1.00 (minimum required 1.10 to 1.00). The Borrowers’
Leverage Ratio was ___ to 1.00 (maximum permitted 2.00 to 1.00)];



(c)
Borrowers were in compliance with the requirements of Sections 8.2.1, 8.2.3,
8.2.4 and 8.2.5 of the Credit Agreement.



Attached as Schedule "A" are the details underlying such financial covenant
calculations.


2.
Attached as Schedule “B” is a list of any patents, trademarks, service marks,
trade names, copyrights and other registered intellectual property, that the
Loan Parties’ have acquired since delivery of the of the most recent Compliance
Certificate,



3.
Attached as Schedule “C” is a list of any intellectual property which the Loan
Parties have abandoned or otherwise disposed of (or propose to dispose of)since
delivery of the most recent Compliance Certificate.



4.
No Potential Default exists on the date hereof, other than:
_________________________ [if none, so state, if a Potential Default exists,
state steps being taken with respect to such Potential Default]; and



5.
No Event of Default exists on the date hereof, other than: __________________
[if none, so state, if an Event of Default exists, state steps being taken with
respect to such Event of Default].



6.
No proceeds of other Indebtedness (whether such Indebtedness was incurred by a
Borrower or a Subsidiary of any Borrower) was used during the applicable fiscal
quarter to reduce the Revolving Credit Loans.

[Signature Page Follows]
Very truly yours,


By:                         
_______________, as ___________ of Crocs





SCHEDULE A
Financial Covenant Calculations













































SCHEDULE B
Acquired Intellectual Property (Registered)
Trademarks


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Copyrights
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








SCHEDULE C
Disposed of Intellectual Property


Trademarks


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Copyrights
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Other (Domain Names, Service Packs, Other Unregistered Intellectual Property)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B
SCHEDULES


See attached.





SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
Lender
Amount of Commitment for Revolving Credit Loans
 


Commitment
 


Ratable Share
PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone: 626-432-6128
Facsimile: 626-432-4589
$80,000,000
$80,000,000
53.334%
KeyBank National Association
 
 
 
Commercial Banking
1675 Broadway, Suite 300
Denver, CO 80202
Attention: Dru Steinly-Chiesa
 
 
 
Facsimile: 720-904-4515
Telephone: 720-904-4509
$35,000,000
$35,000,000
23.333
%


Bank of America, N.A.
370 Seventeenth Street, Suite 5195
Denver, CO 80202
Attn: John Sletten
Telephone: 303-825-7588
Fax: 206-585-9043
____________________












$20,000,000












$15,000,000












$20,000,000












$15,000,000










                    13.333%












10%








Total




$150,000,000




$150,000,000






100%






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:
ADMINISTRATIVE AGENT
PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone:    626-432-6128
Telecopy:    626-432-4589
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412-762-6442
Telecopy:    412-762-8672
BORROWER:
Crocs, Inc.
7477 East Dry Creek Parkway
Niwot, CO 80503
Attention: William Plon
Telephone:    303-848-7461
Email:    WPlon@Crocs.com    
With a copy to:
Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention: Jason Day
Telephone: (303) 291-2362
Facsimile: (303) 291-2400


    




074658.01293/113712199v.2
141765296.3